 512DECISIONSOF NATIONALLABOR RELATIONS BOARDfailure to file charges or otherwise protest to the Board until afterthe election.Applyingthe principle of this decision to the instantcase, we find that the Intervenor's failure to object to the statementsmade by supervisors to employeesWells,Walters,and Ankrom,shortly before the runoff election, which substantially interfered withthe employees'free choice of representatives at the Employer's New-ark, Ohio,plant,5did not preclude the Intervenor from filing its timelyobjections after the runoff election.Accordingly,we adopt the hearing officer's recommendation sustain-ing theIntervenor's objections 1 and 2, and shall order the election setaside.When the Regional Director advises the Board that circum-stances permit the free choice of a bargaining representative,we shalldirect that a new runoff election be held among the employees in thebargaining unit at the Employer'sNewark,Ohio, plant.OrderIT Is HEREBY ORDEREDthat the election held on April3, 1952, amongthe employees of The Timken-Detroit Axle Company (Ohio Axle &Gear Division), Newark, Ohio, be, and it herebyis, set aside."SeeU. S. Rubber Co.,86 NLRB 3;Craddock-TerryShoeCorporation,82 NLRB 161.THE RIDGETOOL COMPANYandINTERNATIONAL UNION, UNITEDAuTo-MOBILE,AIRCRAFT&AGRICULTURALIMPLEMENTWORKERS OFAMERICA, CIO.Case No. 8-CA--514.January23, 1953Decisionand OrderOn July 15, 1952, Trial Examiner Louis Plost issued his Intermedi-ate Report in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.The Respondent's request for oral argument is hereby denied, as therecord, exceptions, and briefs, in our opinion, adequately present theissues and the positions of the parties.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.iPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Murdock and Peterson].102 NLRB No. 56. THE RIDGETOOL COMPANY513The Trial Examiner's rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and briefs, andthe entire record in this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner with the followingadditions and modifications :1.We find, as did the Trial Examiner, that the Respondent inter-fered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act, thereby violating Section 8(a) (1) of the Act. In making this finding, we rely only on thefollowing conduct, as more fully described in the Intermediate Report.(a)Foreman Hershey's request of Evanish, and Foremen Hershey'sand Hartley's request of Plas, to report upon the union activities ofother employees.(b)Foreman Hershey's threat to Evanish that the employees mightlose their Christmas bonus, if the Union was successful.(c)The Respondent's letters to its employees, dated March 16and April 12, 1951, which contained promises of benefits if theyrefrained from union activity.(d)Foreman Hartley's suggestion to Howard Myers that continuedemployment was conditioned upon abstention from union activities.2.We agree with the Trial Examiner that the Respondent, by dis-charging Kenneth Myers, Virginia Sweet, Allen E. Highman, ClaytonL. House, and Walter Plas, violated Section 8 (a) (3) and (1) of theAct.In so finding, we reject the Respondent's contention that thedischarges were not unlawful for the reason that these employees werenot members of the Union. The record amply demonstrates that theRespondent believed that the dischargees were members of the Union,active in it, or sympathetic to it, although, in fact, they were not mem-bers, and that the Respondent was motivated by this belief in discharg-ing them.The Board has held that when an employee is dischargedbecause his employer believes him to be engaged in concerted or unionactivity, the discharge is violative of the Act, whether or not suchbelief is well founded.This is because such discrimination tends todiscourage union membership and activities no less than discrimina-tion directed against union members.2OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Ridge ToolCompany, Elyria, Ohio, its officers, agents, successors, and assigns,shall :2Thernwid Company,90 NLRB 614, 635;New York TelephoneCompany,89 NLRB 383;N. L R. B. v. Vincennes Steel Corporation,117 F. 2d 169 (C. A. 7). 514DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,CIO, or in any other labororganization, by discharging or refusing toreinstateany of its employees, or by discriminating in any other man-ner in regard to their hire or tenure of employment or any term orcondition of their employment.(b)Requesting its employees to report upon the union activities ofother employees; threatening its employees with dischargeor economicreprisals unlessthey cease their union activities; promising its em-ployees benefits upon condition that they cease their union activities;or in any other manner interfering with, restraining, or coercing itsemployees in the right to self-organization, to form labororganiza-tions, to join or assist the above-named organizations or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action whichthe Board finds willeffectuatethe policies of the Act :(a)Offer to Kenneth Myers, Virginia Sweet, Allen E. Highman,Clayton L. House, and Walter Plas immediate and full reinstatementto their former or equivalent positions without prejudice to theirseniority or other rights and privileges, and make them whole in themannerset forth in the section of the Intermediate Report entitled"The Remedy."(b)Post at its plant in Elyria, Ohio, copies of the notice attachedhereto and marked "Appendix." 3 Copiesof said notice,to be fur-nished by the Regional Director for the Eighth Region, shall, after'being duly signed by the Respondent, be posted by the Respondent im-mediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places includingall placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to be sure that such notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Eighth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.8 In the event that this Order Is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." THE RIDGE TOOLCOMPANY515AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT request employees to report upon the union activi-ties of other employees; threaten employees with discharge oreconomic reprisals unless they cease their union activities; prom-ise employees benefits upon condition that they cease their unionactivities; or in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLE-MENT WOR$ERS OF AMERICA, CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Kenneth MyersClayton L. HouseVirginia SweetWalter PlasAllen E. HighmanAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.THE RIDGE TOOL COMPANY,Employer.Dated --------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEUpon a fourth amended charge filed December 31, 1951, by International Union,United Automobile, Aircraft & Agricultural Implement Workers of America, CIO,herein called the Union, the General Counsel of the National Labor RelationsBoard, herein called the Board, by the Board's Regional Director for the EighthRegion (Cleveland, Ohio), issued a complaint dated January 5, 1952,againstThe Ridge Tool Company of Elyria, Ohio, herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of Labor Management RelationsAct, 1947, 61 Stat. 136, herein called the Act.Copies of the charge and thecomplaint together with a notice of hearing were duly served upon theRespondent and the Union.With respect to the unfair labor practices, the complaint allegesin substancethat: (a) Since September 30, 1950, the Respondent interrogatedits employeesconcerning their union affiliation and by threat of reprisal and promise of benefitwarned its employees to refrain from becoming or remaining members of theUnion or engaging in concerted activity for the purpose of mutual aid or protec-tion, has kept the activities of its employees, with respect to their union activities,under surveillance and has solicited its employees to engage in surveillance ofthe Union ; (b) that the Respondent illegally discharged certain named employees,and has since refused them reinstatement; (c) that the above conduct is inviolation of Section 8 (a) (1) and (3) of the Act.On January 17, 1952, the Respondent filedan answerdenying that it hadengaged in any of the alleged unfair labor practices.Pursuant to notice a hearing was held at Elyria, Ohio, on February 18-22, 1952,inclusive, before Louis Plost, the undersigned Trial Examiner.The GeneralCounsel and the Respondent were represented by counsel who are hereinafterreferred to in the name of their principals. The parties were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, to introduceevidence bearing on the issues, to argue orally on the record, and to file briefsand/or proposed findings of fact and conclusions of law with the undersigned.'At the opening of the hearing the undersigned granted a motion by the GeneralCounsel to sequester the witnesses.The undersigned denied motions,made atthe close of the General Counsel'scase-in-chief, andagainat the close of thehearing, by the Respondent to dismiss the complaint.The parties argued orally.A brief has been received from the Respondent.Upon the entire record in the case and from his observation of thewitnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe complaint alleges in substance and the Respondent concedes that:The Respondent, The Ridge Tool Company, is an Ohio corporation with itsprincipal place of business at Elyria, Ohio, where it is engaged in the manufac-ture, sale, and distribution of pipe wrenches, pipe threading and cutting devices,and related products. In the course and conduct of its business the Respondent'The undersigned originally set March 13. 1952, as the datebriefs,etc , should be filed.On request of the Respondentmadeafter the hearing the Chief TrialExaminer advancedthis to April 3, 1952, thereafter, again at the request of the Respondent, the date wasadvanced by the Acting Chief TrialExaminerto May 1, 1952. THE RIDGE TOOL COMPANY517annually sells, transports,and delivers in, and to points outside,the State ofOhio finished productsin excess of $500,000 in value.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplementWorkers of America, CIO, isa labor organizationwithin themeaning ofSection2 (5) of the Act and admits employees of the Respondentto membership.III. THE UNFAIR LABOR PRACTICESA. The discriminatorydischargesFranklin Carr testified without contradiction that heis aninternational repre-sentative of the Union ; that under instruction of the Union he began anorgani-zational effort among the Respondent's employees sometime in April 1950; thaton January 5, 1951, he first distributed a handbillamong the Respondent's em-ployees ; that various handbills relating to the Union's organizational effort weredistributed at the plant gates approximately each week thereafter during theperiod material herein.The record discloses that on March 16, 1951, the Respondent mailed a letterto each of its employees.The letter was on the Respondent's letterhead sta-tionery andwas signedby C. H. Ingwer, the Respondent's president.The lettermentioned the distribution of union literature and the benefitsclaimed for unionmembership ; recalled that a "union election" had been held among the em-ployees in 1944 in which the Union had been defeated ; spoke of the Respond-ent's "independence" and "policy"; mentioned past benefits enjoyed by the em-ployees and promised additional future benefits.On March 14, 1951, the day following the distribution of the above letter, theRespondent discharged Kenneth Myers, on March 20 it discharged Viriginia,Sweet, and on March 28 it discharged Allen E. Highman.On April 12 the Respondent issued another letter to its employees in whichit told them that a survey was being made with a view to the establishing ofa pension plan and also warned them againstsigning union-authorization cardsbecause such signing would thereby "irrevocably designate, authorize, and em-power the Union" to act in behalf of the signer "before any board, court, com-mittee or other tribunal in any matter affecting your status as an employee"in the existing "employer-employee relationship."On March 23, 1951, the Union distributed a handbill at the gate of the Re-spondent's plant.The handbillinter aliareferred to "the case of EmployeeM who was fired . . . Saturday, March 17" and also to "Employee S who wasdischarged after six years service."After giving the purportedreasons forthe discharges the handbill states thata unionorganization could "correct" suchsituations.As has been found hereinMyers wasdischarged on March 17and Sweeton March 20.Carr further testified that "in the latter part of April 1951," while in a localtavern, he was introduced to O. E.Swanson,the Respondent's plant superin-tendent, with whom he then had a conversation. Swanson then told him thathe (Swanson) did not believe that theRespondent needed a union;that he didnot think the CIO could organize the Respondent's employees ; that the Unionhad no common interest with The Ridge Tool employees ; and that if he feltthat the CIO could win an election among the employees "he would make a dealwith the AFL."250983-vol. 102-53-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Swanson testified for the Respondenthe was not askedto deny theabove-related conversation.The undersigned credits Carr.On May 14 the Respondent discharged Clayton L.House and on May 23 dis-charged Walter Plas.The complaintallegesthat Myers, Sweet, Highman, House,and Plaswere dis-charged "for the reasons they had, or the Respondent believed they had joined... the Union, and engaged in other concerted activities for the purpose ofcollective bargaining."The charge was brought by the Union.The record discloses that neither of the five above-named employees weremembers of the Union, had made application for membership, had in any waybeenactive on behalf of the Union, or had ever attended any of the Union'smeetings, or were even acquainted with the Union's organizing agent or any ofthe employees active in the Union.Under the Board's rules a charge, which is treated not as a pleading butmerely as an instrument to set in motion the machinery set up by the Boardfor an investigation, may be filed by "any person" in his own or another's behalf.Actual membership in, or adherence to, a labor union is not a necessary pre-requisite to sustain an allegation of discriminatory discharge. It is well settledthat an allegation involving discriminatory discharge can be sustained on ashowing that the discrimination was mistakenly based on a belief that thediscriminatee was engaged in protected activity on behalf of a union althoughthe supposed activity was not present.1.Kenneth MyersKenneth Myerstestified that he was steadily employed in the Respondent's"chaser" department as a grinder and milling machine operator from February9, 1948, until his discharge March 17, 1951; that he knew anattempt was beingmadeto organizethe Union among theRespondent's employees from the factthat leaflets in behalf of such organization were being distributed at the plantgate ; that he always accepted these leaflets ; and that after such distributions"we would havea discussionof it in the plant."Myers named 5 employees with whom he discussed the Union's leaflets. Twoof those so named are also alleged to have been discriminatorily discharged,1was not called, while the remaining 2 with whom Myers, according to histestimony, discussed the Union's leaflets, did not deny his testimony and admittedthat they reported various alleged derelictions of employees to their foreman.A discussion of this testimony appears elsewhere herein.According to Myers, "several times" during thesediscussionshe told thegroup "that I thought that the Union had done a lot of things foremployees inother places, and I felt that they could do a lot for us in Ridge Tool."At quitting time on March 16 the Union distributed a handbill at the plantgates.On the morning of March 17 "before the whistle blew" Myers, accordingto his testimony, discussed this handbill with the same five individuals he hadnamedand during the discussion :I said that I thought the rates on some of the jobs that didn't have rateson, that if the Union was in there, we would get rates on them,and perhapsbetter rates on the jobs that were already timed.Myers further testified that at about 2: 30 p. in. of the same day, his foreman,John Hartley, called him to his desk.Hartley then said to Myers, "You havebeen talking about the Company, and it's causing you to lose your job." THE RIDGETOOL COMPANY519Myers replied that he didnot understandwhat Hartleymeant by his state-ment and askedif his workwas all right.He was told"itwasn'tmy work"by Hartley who then continuedas follows :He told methathe had seen a change inmy attitudea couple monthsbeforethis, and Iasked him whyhe hadn't said something to me at thetime, and he said he thought it was something that would just pass, that hehimself has times when he is out of sorts, and I told him at thattime thatthe only reason thatI wasgettingfiredwas because ofthe Union tryingto organize there, and they felt thatI was trying to help the Union get in.According to Myers :He told me that he hadwarned me about talking excessively,and I saidto him that at the same time he warned me of it, he also told other peoplein the department, he told everybody else at thesame time.And he didn't deny that, he didn't say a word.Then I told him therewas nouse talking any further, we might as wellget my check, and we did.Myers testified that Hartley had spoken to him on twooccasions regardingexcessive talking, the first time being during 1948, the year Myers was firstemployed by the Respondent, at which time Hartley told Myersand "anotherfellow" they were making too much noise ; that this was the only time Hartleycriticized his talking by any personal reference but that Hartley did speak toa groupof employees, in which Myerswas present,regardingtalking.Hartleynever criticized Myers' work.John Hartley, foreman of the Respondent's "chaser"department, testified thathe discharged Myers because he displayed a "mutinous attitude."Hartleydefined "mutinous attitude" in the following testimony :Q. (By Mr. Vandemark) What do youmean by"mutinous attitude"?A.Well, anybody that talks against their employer the way he did, andcausing discontentment in the department,and just didn't care much forhis work. In other words, I don't think heliked his job.Hartley further testified on directexamination :Q.What was he saying against theemployer?A.Well, that a lot of the rates were too low, that they had to work toohard to make their top rate; some of the jobs were too dirty to work on,just wasn't satisfied.Hartley further testified that he talked to Myers about his alleged mutinousattitude on three occasions, on the day of Myers' discharge, the week beforethe discharge,and "amonth or so before that."Hartley testified that he didnot call Myers to his office for reprimand but "walked down to him, where hewas working."According to Hartley, on the first occasion he talked to Myersregarding his attitude he told the employee that "his actions were very peculiar"and that he should "watch his actions and watch his talking, or I would haveto do something about it," and that he specifically told Myers that "he wastalking against the rates" in the department.After this first reprimand,accord-ing to Hartley there were no complaints for a while, but eventually "he keptgetting back into the samegroove again,"and complained;however hetestifiedthat Myers' complaints were not made to him but to other employees.Hartley testified :Trial Examiner Plost : And they came and told you ; is that right?The Witness : A couple of them did, yes. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDTrial Examiner Plost:And do youknowwho they were?The Witness:Coy Williams was one of them.Trial Examiner Plost: Who else?The Witness: I think Tom Stewart was the other one.Trial Examiner Plost: And what did they tell you?The Witness: Oh, they told me he didn't like the jobs I had given him,and they were too dirty, he wanted more piecework, and the rates that hedid get on piecework were not high enough,he wanted to make more money.Trial Examiner Plost : Did they repeat the conversation they had withhim?Did they tell you what he said to them?The Witness : Not that I know of.Trial Examiner Plost: They just told you generally that he wasn'tsatisfied?The Witness : That's right.Hartley further testified that the two employees,CoyWilliamsand ToniStewart, who reported to him regarding Myers' attitude also at times reportedon other employees,and that various other employees also reported on theirfellows to him.Hartley testified that all such reporting was purely voluntary.Hartley further testified that "a week or so" before Myers' discharge he wasagain complaining,talking against rates and working conditions.Hartleytestified :Trial Examiner Plost: And where did you get that information from?The Witness:I seen that myself.Trial Examiner Plost: You didn't see him talking?Where did you getthe information that he didn't like the rates,and that he was talking abouthis rates, didn't like his work, and was talking about the fact that hedidn't like his work?Where did you get that information?The Witness : Well, I could tell that just by his actions.Trial Examiner Plost: What do you mean by that?The Witness: Just the way a guy acts. If a man doesn't like his job,he is not going to act like a guy that likes his job.Contrary to his testimony that he knew of Myers' alleged statements because"I seen it myself," Hartley almost immediately changed it to be that he obtainedthe information"from the same two fellows" and not from his observation ; hethen changed his testimony again to be that the information came to him not"a week or so"before Myers'discharge but on the same day Myers was discharged.On redirect examination Hartley testified that Myers habitually quit work 10or 15 minutes early and that he had reprimanded Myers for this 2 or 3 times.Myers denied that Hartley had ever reprimanded him personally and testifiedthat Hartley had spoken to groups of employees regarding this practice, Myersbeing present in the groups.Tom Stewart,named by Foreman Hartley as one of Myers'fellow employeeswho informed Hartley of Myers' alleged derelictions, expressions,and complaints,did not testify.Coy Williams,who was named by the foreman as a source of informationregarding employees,testified that he "often"saw Myers"loafing"which heexplained as "standing around talking to other operators."On direct examina-tion,in answer to questions leading in character, Williams testified :Q.Did he spend much time talking to you?A. No.Q. Did he talk to you at any time? THE RIDGE TOOL COMPANY521A. Yes, he did.Q. About anyparticular subject?A. Yes,he used to talk to me about certain jobs.Q. And what was the nature of the conversation?A.He used to talk to me about different jobs, about not liking certainjobs.Q. And why? Did he say?A. No, he didn't specify any reason, other than I guess it was day work.Williams further testified that on one occasion, the time of which he couldonly fix as the latter part of 1950, Myers referred to the task of washing greaseand oil from "chasers" as "a dirty job."Williams further testified :Q. (By Mr. Vandemark) Did you at any time overhearhim discussingrates with anyone else?A. No, I can't say I did.This testimony of course contradicts Hartley who testified that he obtained suchinformation from Williams.On cross-examination Williams testified that he observed Myers talking toemployee Tom Stewart and that he (Williams) reported this to ForemanHartley ; that he went to Hartley's desk to tell him that Myers and Stewartseemed to be holding "an interesting conversation" ; and that this occurred "twoor three months" before Myers was discharged.According to Myers' testimony, Williams was one of the group of employeestowhom he customarily expressed his views regarding the contents of thehandbills distributed in behalf of the Union.Another employee, Henry Abramoska, named by Myers as being in the groupof employees with whom he discussed the Union's handbills, was called by theRespondent.Abramoska testified that he reported to Hartley on the actions ofothers although he did not testify that he reported any acts of Myers. Thefollowing is from Abramoska's direct testimony :Q.What if anything did you observe concerning his (Myers) workinghabits when he was working on day work?A.Well, he wasn't too much interested in it.Mr. Ness : Objection.Q. (By Mr. Vandemark) What do you mean by that?Mr. Ness : I move it be stricken.Trial Examiner Plost : The witness' answer, "He wasn't too much in-terested in it," will be stricken.Now, go ahead and answer the question.What did you observe withrespect to his work?A.Well, he seemed to be very contented when he was making $2 or morean hour,and when he was working-Trial Examiner Plost : Just a minute. That will be stricken, too.Tell us what you observed, as exactly as you can. Your opinion isn'tworth anything as evidence.The undersigned then explained to the witness that the only competent evi-dence from a witness is what "I saw, what I heard," not what "I think," andinstructed him "tell us what you actually saw in relation to his [Myers]work."Abramoska then testified as follows :I am now thinking. I want to besureI am right. I guess I can't answerthat one- 522DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersigned believes Kenneth Myers to be a truthful witness.He doesnot believe that Hartley was a truthful witness 2 and therefore does not credithis testimony but does credit the testimony of Kenneth Myers.Upon the entire record considered as a whole, including the demeanor of thewitnesses on the stand, the undersigned is convinced and finds that the Re-spondent did not discharge Kenneth Myers on March 17, 1951, for the reasonsadvanced by the Respondent but that the reasons given Myers for his dischargeand advanced by the Respondent as the cause therefore were a mere pretextand that Myers was discharged for different reasons not disclosed to him bythe Respondent.2.Virginia SweetVirginia Sweet testified that she was first employed by the Respondent in1945 and continued in her job until sometime in 1949 at which time during ageneral reduction in force all the married women employees, Sweet among them,were laid off.Sweet had worked under the supervision of Foreman John Hartley. In Decem-ber 1949 she asked Hartley for reemployment and being told that nothing wasavailable requested Hartley to notify her if and when there should be work.On or about April 25, 1950, Hartley sent word to Sweet that a job was available.She called at the plant and filled out an application form.The application askedinformation regarding marital status.Sweet stated that she was "separated."She had in fact been separated from her husband since December 1949. Sweetwas reemployed. In August 1950 she and her husband were reconciled andabout 2 or 3 weeks later she so informed Hartley, who made no comment at thetime or later with respect thereto.Sweet testified that at the time she was rehired (April 25, 1950) she was nottold that the Respondent's policy was not to employ married women. According toSweet's testimony at least one married woman was hired in her department aftershe was reemployed and other married women were also employed in the plant.Sweet testified that she worked together with employee Hilda Gerhardt, theirwork being to gauge "chasers" or dies after which these dies were arrangedinto sets.The gauging operation was paid for on a day rate, the separatingjob was piecework.The piecework rate brought more daily pay than the dayrate.According to Sweet when she first began on this job with Gerhardt, the latteremployee received all the piecework tasks but after complaint by Sweet to Hartleyshe was also given a share of the higher paid work.Gerhardt in testifying attempted to create the impression that Sweet's accountof their difficulties and the appeal to the foreman was not correct ; however,her attempt to discredit Sweet in this respect failed.Hartley's account of thedifficulties of the two employees regarding the assignment of piecework taskssubstantiated Sweet, whose testimony thereon is credited by the undersigned.Sweet was not a member of the Union. Apparently her only knowledge ofthe union effort came from the handbills passed at the gate. Sweet testifiedthat she accepted handbills and that while she was "in the wash room" shetalked about the Union's literature and on more than one occasion had said"that we had to give the Unions credit for the raises we got, that usually, whenanother shop went out on strike for more wages, we would receive a noticeshortly after that we were getting one."Sweet further testified:A discussion and analysis of Hartley's testimony appears at a later point herein. THE RIDGE TOOL COMPANY523Well, it was either the day I was let out or the day before thatShannon'cameup to the bench and asked me what I thought of the nickel raise we got,and I said, "swell, but we still have to give the Union credit for the raiseswe are getting."On March 20, 1951, at quitting time, Hartley called Sweet to his desk where,according to Sweet's testimony, he told her that she had been "talking againstthe company's policies" ; that she had made the statement she should have fullseniority for all the time she had worked in the plant ; that he did not like theway she and Gerhardt were "getting along" ; and therefore he was compelled todischarge her.According to Sweet she disclaimed talking against the Com-pany's policies ; told Hartley that she had made the remark about seniorityrights in December while it was now March, and explained that the remarkwas made to employees who were discussing the Christmas bonus based onlength of service ; and also pointed out to Hartley that since the argument regard-ing piecework, which was at Hartley's desk, she and Gerhardt had "no trouble,we both worked there and nobody said anything.' Sweet testified that neitherHartley nor any other supervisor had ever criticized her work.The Respondent pleaded in effect that Sweet was discharged (a) becauseshe misrepresented her marital status, (b) was dissatisfied with her wage scaleand complained to other employees thus causing dissension, (c) was inefficient,(d) hid work, (e) attempted to cause the discharge of others, and (f)engagedin excessive conversation.Hilda Gerhardt, who worked at the same bench with Sweet, testified that ontwo separate occasions she observed Sweet concealing "chasers" she was gaugingwhile working on "day rate" compensation, in order to use them when assemblingsets on "piecework" compensation.Gerhardt testified that on the first occasion Sweet concealed 1,500 "chasers"by placing them in a receiving pan and then placing this pan under 2 others.Gerhardt testified that she could not lift the pans when filled but that in thisinstance she "took them off, and looked at them and put them back," and then"at the time it happened" reported the matter to Foreman Hartley.Gerhardt further testified that Hartley "came over and looked" at the hiddenmaterial, removing the pans that concealed them in order to do so. She testifiedthat she did not know who assembled the "chasers" into sets after Hartley'sinspection.She could not fix the time of the occurrence either by date or byreference to the time of Sweet's discharge other than its having occurred "inthe early part of 1951."Hartley testified that "about a month or so" before Sweet's discharge he wastold, apparently for the first time, that Sweet had concealed "chasers" but didnot make any inspection of, or inquiry into, the report because "I thought itmight be a mistake."With respect to the second time she allegedly observed Sweet hidingfinishedwork for later use, Gerhardt testified that "within three weeks" of her dischargeSweet separated 300 "chasers" in 2 pans which she hid under other pans;that Gerhardt promptly reported this to Hartley, who made an inspection.Hartley testified that he was told about the hidden "chasers" and upon asearch, by himself, found them concealed "under three pans."He also testifiedthat the incident, the report, and his investigation, occurred the day beforeSweet's discharge.Hartley testified :Q. After you found the work hid, what happened?What did you do?8 The Shannon referred to is evidently Fleming H. Shannon,an employee who testifiedat the hearing. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDA.Well, I was thinking it over, and the next morning I went down andhad Virginia Sweet's papers made out, to have her released.Q. And where did you have to go to do that?A. Down to the time office.Q. Did you call her in, then, and tell her?A. I told her that same night.Q.What did you say to her?A. I told her that I had warned her, and warned the both of them once ortwice before, within the period of time, that if things didn't straighten out, Iwould have to let the guilty party go, which I did.And that's just the wordsI said.Gerhardt admitted that she also made up sets during the time she was "gauging"on day rate to be used later but maintained that she would only make up 8 or10 sets in order to give them to the grinders before she started to match sets inorder that they could be ground "to see how they were running." She testifiedthat this was done because the inspectors "want them to check on the cuts."In her direct examination Sweet testified that she made up some sets in advance.Sweet testified :I might have made five or ten sets to put in our pan to hold our pan, justthe same as Mrs. Gerhardt did, before we would go to punch in the time office.Q.Was this the normal practice?A. Yes, sir.Sweet further testified :Q. Specifically at the time of your discharge, did Mr. Hartley say anythingto you about hiding pieces or making sets while on day rate?A. It never was mentioned to me.Hartley admitted that at the time he found the hidden "chasers" he did notsay anything to Sweet about the matter.Gerhardt clearly sought to create the impression that she and Sweet did notworkindependently of each other but that the work of eachwas dependent onthe other and that Sweet's attitude interfered with the production of thedepartment.After considerable vague, contradictory, and evasive testimonywith respect to her contention that the two women worked together, on examina-tion by the undersigned Gerhardt testified :Trial Examiner Plost : All right.You had a panful and she had a panful.The Witness : That's right.Trial Examiner Plost : And when you gauged a panful, did she help yougauge that panful?The witness :Sometimes.Trial Examiner Plost : Well now, how could you both gauge a panful to-gether?You mean she took some out of the pan and you took some of them?The Witness : That's right.Trial Examiner Plost : She didn't have to help you gauge anything, did she?The Witness : No.Trial Examiner Plost : And you didn't have to help her gauge anything,did you?The Witness : No.Trial Examiner Plost: You just mean that you both happened to takechasers out of the same pan; is that what you mean by working together?The Witness : Yes. THE RIDGE TOOL COMPANY525Hartley also testified that the work of the plant was impeded by the argumentsbetween Sweet and Gerhardt regarding the piecework assignments.On cross-examination,however, Hartley admitted that he only heardthe 2 women engagein an argumenton 1 occasion.Hartley testified :Q. Did you ever hear them arguing?A. At my desk, yes.Q.Well, they were at your desk that one time, weren't they?A. Yes, and they werearguing.Q. I am talking about after that.A. After that they didn't seem to talk too much.Gerhardt admitted that following the discussion between Hartley, Sweet, andherself at Hartley's desk she and Sweet did not speak to each other.Hartley further testified that at the time material herein the Respondent didnot employ married women, but admitted that in at least one instance this rulewas relaxed.He was not asked to deny Sweet's testimony to the effect thatshe informed him of her changed marital status shortly after she was re-employed.Conclusion as to the Causes of the Discharge of Virginia SweetGerhardt's testimony was vague, contradictory, and evasive and did not im-press the undersigned as relating to actual fact.Moreover the testimony ofGerhardt and Hartley with respect to Sweet varied so much as to not only raisedoubt to its relating to actual events but created the impression that Hartley,who heard Gerhardt's testimony, was attempting corroboration fromsheer recol-lection thereof.Hartley's testimony is sprinkled with instances of direct evi-dence, later changed, enlarged upon, or modified by volunteered statements.The undersigned therefore does not credit the testimony of Hilda Gerhardt andJohn Hartley where it is in conflict with that of Virginia Sweet, whom the un-dersignedfinds to have been an honest and forthright witness.The undersigned therefore finds that Sweet's account of the conversation be-tween Hartley and herself at the time of her discharge represents the accurateversion thereof.The undersigned therefore finds that at the time of Sweet's discharge Hartleyassignedas reasons therefor only the fact that Sweet was "talking against theCompany's policies" which he explained as found herein, and that she did not"get along" with Gerhardt.The undersigned thereforefindsthat Hartley did not at any time tell Sweet shehad been hiding "chasers."In Hartley's first account of his discharging Sweet he made no mention of tell-ing her that she hid "chasers."His contrary testimony to this effect wasbuilt through several answers wherein he first testified that he did not mentionthe hidden chasers he found to Sweet at the time of discovery, but after "think-ing it over" during the night he decided to discharge her at which time he men-tioned it to her. The undersigned does not find Hartley's testimony to beconvincing.The undersigned fails to understand why an employee caught cheatingin an on-the-spot investigation would not be confronted with the facts at once.However,in no event did the first instance of hidden "chasers" allegedly reported by Ger-hardt enter into Sweet's dischargeas Hartley made no investigation of it.Asto Sweet's alleged hiding of "chasers" in order tomakelater useof them andthereby cheat her employer, both as to the alleged first and second times, the 526DECISIONSOF NATIONAL LABORRELATIONS BOARDundersigned is convinced and finds that this could not have been a cause of herdischarge for the reason that it did not occur.The undersigned is further convinced that the quarrel of Sweet and Ger-hardt regarding the piecework rate assignments was not a cause of Sweet'sdischarge.It is clear that the quarrel came to a climax at Hartley's desksometime in the fall of 1950. Sweet, whom the undersigned credits, fixes itas being not later than October. Sweet was discharged March 20, 1951. It isclear that from the date of the "discussion" of their difficulties at Hartley'sdesk the 2 women if they spoke at all did so "short and to the point." Surelyit is not contended that 5 months of virtual silence on the part of an employeemakes the employee subject to discharge for "excessive conversation" as allegedin the Respondent's answer, nor can the undersigned be persuaded that a delayof 5 months in making a discharge for quarreling over work with a fellowemployee is proof that the quarrel existed to the detriment of the Respondent'soperation during the 5-month period.Hartley's failure to deny Sweet's testimony to the effect that she informedhim of her changed marital status as well as his failure to assign it as a causefor her discharge when made persuades the undersigned that the restored har-mony in Sweet's marital relations was not the cause of her discharge.There is nothing in the record to support the Respondent's pleading that Sweetwas discharged because she attempted to cause the discharge of other employees.On all the evidence considered as a whole, and from his observation of thewitnesses the undersigned finds that Virginia Sweet was not discharged by theRespondent on March 20, 1951, for the reasons given her by the Respondent atthe time, plead by the Respondent in its answer herein, or contended by theRespondent at the hearing and argued in its brief.The undersigned finds suchreasons a mere pretext for Sweet's discharge and finds that she was dischargedfor reasons other than those assigned by the Respondent.3.Allen E. HighmanAllen E. Highman was employed by the Respondent in August 1945, and dis-charged March 28, 1951.He operated grinders and milling machines in the"chaser" department, working under Foreman John Hartley.Highman was not affiliated with the Union.He knew of the effort beingmade to organize the Respondent's employees from the literature being dis-tributed by the Union.According to Highman, he always accepted the hand-bills distributed by the Union at the plant gates, which he then took into theplant and customarily discussed with the same group of employees consistingof Myers and Clayton House, both later discharged, and Abramoska and Flem-ing Shannon.The last two named employees testified at the hearing that theyreported to Hartley on alleged derelictions of employees.Highman further testified that on one occasionduring a discussion of oneof the handbills, Coy Williams 4 who was present "spoke up and said . . . thathe wouldn't vote for the Union if they did try to get in there," and that heanswered Williams, "Well Coy I suppose they got their goodpoints as well astheir bad."Highman testifiedthaton March27 Hartleycame to him at his work andsaid, "Allen,when are you goingto quittalking and get to work?"Highman protestedand pointedout this wasthe first occasionanything hadbeen said to him about talking,upon whichHartley stated that he had warnedHighman and Kenneth Myers "about two months ago" but Highman denied4Williams testified that he reported alleged derelictions of employees to Hartley. THE RIDGETOOL COMPANY527Hartley had ever done so.Hartley then asked,"what was the matter withClaytonHouse";and accused Highman of"saying things about company policies."During the noon hour Highman asked Hartley if Hartley felt that he was in-volved in some personal difficulty between House and the foreman. AccordingtoHighman the foreman then replied, "Our trouble is you have connectionswith the Union."Highman told Hartley he had "no direct connection with the Union," uponwhich Hartley observed "that's what they all say" and pointing to a union hand-bill lying on his desk he continued, "Kenneth Myers and Virginia Sweet toldme that." The handbill on Hartley's desk was the leaflet which referred to thedischarge of "employee M and employee S" herein found to have been dis-tributed after the discharge of Myers and Sweet.Highman further testified that on the next morning, March 28, he spoke toHartley regarding his work and in the course of the conversation asked "if he(Hartley) had heard any more about this Union matter."Hartley replied thathe had not and remarked that "he couldn't afford to jeopardize the whole depart-ment because of three or four fellows."At quitting time, thatday, accordingto Highman:Well, John came to me, around 5: 15, to where I was working and hesaid, "Allen, gather your things up," he says, "You're through."And I said, "I would like to have an explanation of this, John," and hesaid, "I don't even want to talk about it, Allen," he says, "Go over to thetime office ; your reason will be on the paper over there and you can pick yourcheck up.That's all I have to say about it."Highman went to the time office where he was given a paper showing his dis-charge as being caused by "Work Unsatisfactory."He refused to sign this,and was then told to write over his signature "I do not knowwhy mywork wasunsatisfactory."This he did, and was paid. He then returned to Hartley andtold him, "You know that's not a good reason for discharging me," to whichHartley replied, "Well I had to put something on there."Highman testified thathe had never before been criticized for bad work or told his work was unsatis-factory and that the only time Hartley made any criticism of his work was onthe day of his discharge.Coy Williams, called by the Respondent, testified that hewas a machineoperator in the "chaser" department ; that he worked some 30 feet from Highman ;that Highman worked on both day rate jobs and piecework jobs ; that he sawHighman "loaf quite a bit, especially on day work jobs" that Highman shut offhis machine and would "stand around and talk to somebody" ; that Highmantalked to him and others about rates saying "they were no good" and also "thereshould be a better rate" ; Williams also testified that he reported to ForemanHartley what Highman had said.Ralph Nichols testified that from April 1950 until October 1951 he was super-visor of the "chaser" department night shift ; that during this period, until hisdischarge,Higbman operated a thread miller machine, not under Nichols buton the day shift only.The thread miller is an automatic machine, controlled by gears which are setto certain speeds for various operations.The gears are accessible behind aplate which is fastened by screws. Eleven machines of this type are in operationin the plant.Highman made the cutting edges or threads on "chasers" or dies.Nichols testified that, at a time not definitely fixed, the discoverywas madethat the cutting edges of the chasers made on the thread miller were defective,necessitating their repair on another machine called a"honer." 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDNichols testified that he personally "honed"the defective chasers.In histestimony it was evident he sought to create the impression that the operationon each chaser,during the honing process,was made up of various time-consum-ing and complicated operations but finally admitted that he honed 60 sets (a setconsists of 4 "chasers") an hour.He testified :Trial Examiner Plost : Yes, that included everything.Picking them up,taking them to the machine, putting the compound on them, setting them inthe machine, taking them out of the machine, that's all included in that 60sets an hour, isn't it?The Witness : That's right.Nichols admitted that he did not work on the honing of "chasers" at nightbut did so on extra time which he worked on day shifts between April 1950and April 1951, during which period he came in to work on Fridays "during thefootball season"; that during this period he came in only 4 times; that these 4times fell in the months of September, October, and November of 1950; that heworked at honing "somewhere between 10 and 20 hours ; that between 32,000and 100,000 defective chasers required honing.Nichols testified :Q. (By Mr. Ness) How many chasers had to be honed?A. How many? I couldn't tell you that. Maybe 32,000, maybe 100,000.Q.How do you get those figures?A. That's the way the orders would run.Trial Examiner Plost : You don't mean to say that there were 32,000 to100,000 chasers that had to be boned?The Witness : Oh, yes, all of that, probably.Trial Examiner Plost : Do you know that?The Witness : Well, there must have been. They run an order out-thesmallest order on them was 32,000.Trial Examiner Plost : And you didn't hone any 32,000 yourself in fourFridays, did you?The Witness: Oh, no.Trial Examiner Plost : All you know about is what you did yourself,isn't it?The Witness : That's right.Well, I know that they were sitting thereand were being run.Who done them I don't know.Nichols testified that Highman had been making these "chasers"; that thedefective "chasers" had been through the milling machine operation "monthsbefore" ; that all of them had gone through several inspections at various stages ;that he had no knowledge of when the defective chasers were made.Nichols further testified that "around the first of the year" 1951 Hartley and hediscussed the possibility of the "chasers" being defective because the machineon which they were made was operated at too high a rate of speed. As themachine was automatically operated and controlled by set gears they decidedthat Nichols should inspect the gears of the machine Highman had operated.Nichols testified that at that time Highman had not worked on the machinefor 3 or 4 weeks, which stood idle during that time.According to Nichols,he inspected the gears of the machine that night;he made the inspection alone;he discovered the gear ratio had been improperly set so that the machineturned out more parts but defective because of the speed.The plain inference of Nichols' testimony is that Highman had deliberatelyset the machine to run faster for his personal gain, as he was paid on a piece-work rate.Nichols clearly sought to create the impression Highman set the THE RIDGETOOLCOMPANY529gears of the machine but admitted he did not see the machine gears set; whileHighman testified he set up the machine on instructions from Hartley as togearing and speed.Nichols testified that only Highman worked on the machinewhich was incorrectly set and presumably turned out the defective"chasers"but again admitted he had no actual knowledge;he also testified that the lasttime the machine he allegedly inspected had been used was some 3 weeks beforethe night he inspected it, because Highman had finished the job 3 weeks beforethe inspection ; however, Nichols admitted that he did not know when the"chasers" alleged to be defective had actually been made.Foreman Hartley testified that Highman worked directly under him duringhis employment by the Respondent which covered an unbroken period of approxi-mately 5% years.Hartley testified that he discharged Highman because "hiswork was unsatisfactory" in that Highman would "lay down on the job,"would talk, walk around, shut off his machine and leave it to talk to others,or leave the machine running untended in order to talk to other employees.Hartley testified that he observed Highman leave his machine running and goto talk to other employees"20, 25 times"within a 3-month period,and that "itmight have been 50 times" within a period of "three, four or five months" beforeHighman's discharge.He further testified that he talked to Higbman about hiswork habits"two or three times" :Q. (By Mr. Vandemark) And did you have any talk with him about it?A. I did.Q. And whatdid he sayand what didyou say?A.Well,I just askedhim if he wouldn't do a little bit morework andnot do so muchtalking, and he said he would.Q. And after you hadhad these conversationswith him, didhe do morework?A. He did for probably a couple days, then he wasright back to where hewas before.Higbman denied that he left his machine to visit or talk to other employeesand denied that Hartley had ever spoken to him about such an alleged dereliction.Hartley further testified that sometime during 1950, Highman told him thathe was dissatisfied with the plant's working conditions and that he had beeninformed"that AlHighman was trying to get a group of people together andsee if they couldn't work only a half day on Saturday."Highman testified that he told Hartley that he did not like to work Saturdaysand also that he had spoken to others about "trying to get permission to getSaturday afternoon off."The plant operated a 6-day week ; 10 hours on the first5 working days and 8 hours on Saturday.Hartley also testified that Highman asked for time off but admitted thatduring 1950 he was only refused time off on two occasions.He could not givethe number of times such requests were made.Hartley further testified thathe, as well as Nichols, checked the gears on Highman's machine. AccordingtoHartley, he told Nichols to check the gears during the night ; that Nicholsdid so, discovered that they had been set so as to operate the machine at afaster rate of speed than ordered; that Nichols replaced the plate on the gearbox ; that the following morning Nichols reported to him and that Hartley madean independent check and verified Nichols' finding.Hartley then testified as follows :Well, after I found out the feed gears were wrong, and Al Highman ranit last, he was the guilty party.Q.Well, what did you do? That's what I am asking you. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I fired Al Highman.Q. And that was one of the reasons that you fired him?A. That's right.Hartley testified that be told Highman about the gears"before I fired him"and that "He denied it."At a later point in his testimony on cross-examination,Hartley testified thathe made the inspection of the machine and found the gears set wrong"the latterpart of January,I believe, the first part of February around there."Nicholsset the time as "around the first of the year."Highman was discharged onMarch 28.Hartley listed the reasons for discharging Highman as being(a) becauseHighman left his machine to talk to others,(b) because be stayed out fromwork or asked for time off,(c) because he caused discontent by getting otheremployees together,so they would work a lesser number of hours on Saturday,(d) because Highman set the gears of his machine wrong, and(e) becauseHighman generally"layed down on the job."However,Hartley testified that when he discharged Highman he:Just told him his work wasn't satisfactory,he wasn't turning out enough,-and was causing discontent in the department,and we didn'twant himaround.SummaryIf Foreman Hartley's testimony with respect to Highman'sdischarge is tobe credited it is necessary to find the reason why an employee who during thelast 5 months of his employment not only "layed down on the job" but wasobserved by his foreman"at least fifty times" leaving his machine running andgoing to talk with other employees;did not come in to work;caused discontentamong employees;and was discovered to have deliberately cheated his employer-and spoiled 100,000 "chasers," was not promptly discharged but was continuedon his job for 3 months after the last and most serious dereliction.An explana-tion of this singular forbearance appears in the record.Hartley was asked by the undersigned,"Why didn't you fire him right then?Why did you wait three months?"Hartley testified:The Witness:Why didn't I fire him?Trial Examiner Plost:Yes, right then.You were running that depart-ment, he was working for you.The Witness:We always try to give a guy a chance.Following this the testimony continues as follows :Q. (By Mr.Vandemark) And that is the only reason that you didn'tfire him at that time;is that right?A. That's right.He has a wife and a few kids.Concluding FindingsThe witnesses called by the Respondent to testify with respect to Highmanseemed especially eager to condemn him.Williams testified that he worked 30 feet from Highman and that Highmanloafed "especially on day work."The Respondent was content to rest its case on the mere conclusion of a ma-chine operator's knowledge of a fellow employee's rate of work against his rateof pay.Although the witness was an employee who brought information re-garding others to his foreman, the Respondent's reliance on his nnsupportecl THE RIDGE TOOL COMPANY531statementseems singular especially since the undersigned suggested that workrecords would be the best evidence and also suggested that they be produced.Nichols' testimony with respect to Highman's machine, the damage resultingfrom the speeded gearing, and his inspection of it, was carefully detailed.Hisentire testimony with respect to Highman would lead one to the conclusion thatpart of Nichols' duties was to check on Highman who worked on a shift whichleft the plant as Nichols came to work, but despite all the details Nichols failedtomention that Hartley also checked the machine on the morning followinghis report.Nichols' testimony regarding the number of "chasers" spoiled byHighman and his own part in reconditioning them is so contradictory as to berendered incredible.Hartley was present during the testimony of most of the witnessesas neces-sary to the Respondent, while the others were separated on motion.WhenHartley was called to testify he impressed the undersigned as attempting toshore up crumbling testimony. This he did by means of volunteered state-ments not in any way responsive to questions put to him by either the Respond-ent or the General Counsel. It was evident that he was acting "on his own,"eager to make what he considered to be valuable contributions to the Respond-ent's cause.In any event, surely, had Highman been guilty of all the offenses charged,againsthim, he would have been discharged at the latest when the seriousmatter of the improper gearing of his machine was discovered.Both Nicholsand Hartley agree that the machine check was made in January or the first partof February.Highman was discharged March 28.The undersigned does not credit the testimony of either Williams, Nichols, orHartley.The undersigned is convinced that the testimony of Nichols and Hart-ley to the effect that Highman improperly set the gears on his machine in orderto cheat the Respondent and that thereby he caused considerable damage andexpense to the Respondent is sheer fabrication on the part of these two witnesses.The undersigned considersHighmanto be a reliable witness worthy of beliefand therefore credits his testimony and accepts his account of his dischargeand the conversations between Hartley and himself at the time to be accurate.The undersigned further finds that at no time during Highman's approximate51/2 years of employment was he ever criticized by Hartley because of his workhabits or his work with the exception of the day of his discharge, nor was anymention ever made to him that he had improperly set the gears of a machineand caused damage and loss as testified by Hartley and Nichols.Upon the entire record in the case, the evidence considered as a whole, in-cluding his impression of the witnesses when testifying, the undersigned findsthat the Respondent on March 28, 1951, did not discharge Allen Highman forthe reasons it advanced to him or for the reasons and causes it offered at thehearing or advances in its brief but did so for entirely other and differentreasonsnot disclosed by the Respondent to Highman.The undersigned finds the reasonsadvanced by the Respondent for Highman's discharge are not real but are a merepretext for his discharge.4.Clayton L. HouseClayton House was employed by the Respondent from September 1946 untilhis discharge May 14,1951.House was an inspector in the"chaser" department.He described his work as follows :Spot checking the chasers after finish grind ; that is, following up thevarious machine operators on the finished grinder, of chasers, taking sets 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom chasers from those grinders,assembling them in die heads, and makingsample cuts with them.The record discloses that when the "chasers" or dies were finished a represen-tative number of them were tested by House in an actual diehead by cutting athread on a piece of pipe in the manner the "chaser" would actuallybe used.House testified that his job was performed at a fixed bench but that he wasrequired to make the rounds of various machines in order to pick up and deliverwork, not only in the "chaser" department but in other parts of the plant as well.House testified that he customarily talked to employees whose machines he wasrequired to visit; that the conversations were not always confined to the work;that all conversations were brief ; that such talking was known to the supervisionand was not prohibited and that he had in this way discussed various subjects,not confined to his work, with Hartley and with Arthur Hayes, his immediateforeman.Arthur Hayes, House's immediate foreman, described House's work substan-tially as did House but in greater detail and further testified thatHouse wasrequired to remain at his bench.He testified :Q. Did he have anything to do with getting the chasers from the depart-mentwhere they were being made?A. No, sir, he did not.They were brought to him in pans, or the operatorwould bring them to him, as they were making setups, the operator wouldbring them to him for tests.Kenneth Myers testified :Q. Did House come over to your machine to check the chasers?A. He did.Q.What was the procedure?Did you first go over to his bench and askhim?A. If we were setting up a job on the bench grinder, Clayton or JohnDemyon usually came over to adjust the clearance on the pieces to get theright clearance on the throat, and they most generally done the adjustingof the machine,and would then run a sample cut, and he would take it backto the bench and make the test cut.Allen Highman testified :Q. Did House check the chasers on which you worked?A. At times, on some jobs that I run, he did.Q. Normally how long did it take him to check your chasers?A.Well, I run this throat job sometimes, and it would take him 15 or20 minutes to make the check on the chasers.Q. This was after a job was set?A.Well, no, he would help me set the job up, too.He understood thejob very well, the clearance of the chasers, and either him or Mr. Demyonor the other inspector would help us set the clearance on the throat, and hewould grind a set and make the cut on them and okay them, and if it wasn'tokay, he would change the clearance and get it right. It would take about15 or 20 minutes.Q.He would go back to his bench and make this cut?A. That's right.Q. An then he would come back to the bench with you and tell you if itwas all right?A. Either that, or I went to the bench with him and waited until he madethe cut. THE RIDGE TOOL COMPANY533Myers and Highman werecalled bythe GeneralCounsel;however,FlemingH. Shannon, called by the Respondent,testified generally against House withrespect to House coming to his machine :Q. (By Mr. Vandemark) How frequentlyduringthat period of time didMr. House come into your department or to your machine, I'll put it that way?A. Probably three times a week.Q. Do you know what hecameover there for?A. Yes, sir.Q.What for?A. To check on finished products that were rejected somewhere else.Henry Abramoska, called by the Respondent and who testifiedinter aliathathe informed his foreman with respect to allegedslownessby House, withrespect to House's work testified :Q. Did you frequently have contacts with Clayton House?A. Every day.Q.What would be the occasion for that?A. He was to check my work tosee if I wasrunning okay.Q. And in order to check your work, what did he do?A. He had to take a set of my chasers that I just got throughgrinding, orcome along and pick up a set if he wanted to, andgo make a cut on a pipe tosee if we were getting a good thread on the pipe.On the preponderance of the evidence, and on the entire record,the under-signed findsthat Clayton House was required to go to variousmachines andto various operators in the plant in connection with his regular duties.House testified that on Friday, May 11, he was sick and telephoned hisforeman, Arthur Hayes, telling him that he would not be in to work until thefollowing Monday ; that Hayes said nothing about dischargingHouse,merely"said O. K." and thankedhim for calling.Hayes admitted that House called him on May 11 and told him ofhis illnessand further admitted that he did not say anything to House about discharge orimpendingdischarge.House testified he arrived for work on Monday, May 14, and found his cardout of the rack, he then contacted Hayes who told him that the card had beenremoved because "stories had come to him" that House had been complainingabout jobs and rates in the "chaser" department.House admitted discussingrates but denied complaining, upon which Hayes, according to House, "saidthat he also understood I had been telling employees where theycould getjobs at other places of employment," and that he replied, "Well I might have."Hayes then told House he was discharged and told him to go to the timeoffice for his check.House testified that he signed a form in the time officeupon which hisnamemay have been written but the cause of the dischargewas not.The reason for House's discharge is given on the form as :Making trouble talking to other employees.Trying tomake them dis-satisfied with job.Nelson Squires testified that he filled out the termination form House signedand that he wrote in the information regarding the reason for dischargebeforeHouse signed; that he received this information the someday as the dischargefrom Hayes.House was discharged practicallyas soon ashe arrived for work in themorning.Hayes testified that when "he [House] came back to work-I had250983-vol. 102-53-35 534DECISIONSOF NATIONALLABOR RELATIONS BOARDhis terminationpapers onthe 14th of May, 1951." The Respondentargues inits brief that "what he [House] said about his discharge paper is not true."The undersigned is not persuaded that the testimony as quoted serves todiscredit House.As in the case of the other dischargeesnamedin the complaintHouse had noconnection with the Union.Foreman Arthur Hayes testified that he was in charge of all theRespondent'sinspectors, including House.Hayes testified that he discharged House on May14, 1951.He further testified that 6monthsbefore the date ofHouse's dis-charge Hartley,... the foreman of the departmentadjacentto where Mr. House wasworking come to me and said, "Your man is causing my men a lot of troubleover here."He said, "He is coming into our department here, heis keepingthe men from work during working hours.He is visiting."And he said,"There shouldbe something done about it."Hayes testified that he "investigated" andI found that Mr. House instead of being at his bench where hewas sup-posed to be doing his work, was away from his bench into the Chaser De-partmentand wasin another department.While Hayes' testimony correctly placesHouse'sbenchadjacentto the "chaser"department, it is clear that House's job was to inspect "chasers"made in that"department adjacent to his bench" and that he legitimately left hisbench toget and deliver work to various machine operators in the chaser department.Hayes testified that he "found out from pretty thorough checking" that Housein his visits to other employees on the job and was telling them, "Well you are notbeing paid enough for this job," and also that he used "some pretty vulgar"language in speaking of the Respondent and its policies.He testified that heobserved House talking to others but did not hear the conversations "because Iwasn't close enough to him to hear any conversations."Hayes testified that after his checkup on House he warned him that "if IVnd any more of that happening, I'll have to let you go."Hayes further testifiedthat for 3 months "things improved" then House "slid back into the samegroove again" and was discharged.According to Hayes on May 10, 1951, Hart-ley told him again that House was "back in the department visiting again."On direct examination Hayes testified :Q. Did you call himin againor reprimand him after that and before youdischarged him?A. No, I did not. After I gave him the chance to correcthis ways and hedidn't take the chance, I had nothing else to do but do what I told him Iwas going to do.However, on cross-examination Hayes changed his testimony, which at leastleft the impression that for a period of 6 months prior to hisdischarge Housegave no trouble, to be that he kept watch on House during this period; that 3months after the first complaint by Hartleyhe againobserved Houseleavinghis bench and warned him telling him "you know our conversation, we want youout of that department. The materials are going to be furnished you here, and youare to take care of it right here at your bench" ; that thereafter "about two orthree days" before House was discharged Hartley made the second complaint,and that "I decided to fire him three days later."Hayes further testified that during the 6 months between the first complaintby Hartley and the discharge, employee Fleming Shannon told himthat House was THE RIDGE TOOL COMPANY535"trying to make him dissatisfied with his job" and that House had told Shannonthe "company was giving him a raw deal"with respect to the rates being paidShannon;that Hartley had first told him "thesame thing" regardingShannon'sstatement and that he then went to Shannon for confirmation.He fixed theincident at some "six months prior to May 14,1951"According to Hayes anotherinspector, one Demyon, also told him that House had visited Shannon at hiswork.Hayes also testified that House being away from his bench, visiting employees,and neglecting his work caused a great deal of loss as the "chasers"went tostockwithout inspection.According to Hayes he received Hartley's secondcomplaint too late in the day to have discharge papers made for House; Housewas out sick the next day and so informed him by phone;he admitted he didnot tell House he would be discharged during this telephone conversation ; thatwhen onthe 14th,House came in to work :"Well," I said, "you know, Clayt, I gave you very strict orders not to gointo that Chaser Department and visit with those operators in anotherdepartment."He said,"Yes, I know that.""Well," I said, "why didn't you do it, then?"He just shrugged his shoulders.Q. And you gave him his time, then?A. I did.On cross-examination Hayes added the following to the reasons for House'sdischarge,"When a man is talking to another man trying to make him dissatis-fied with his job, its high time that fellow is put in his place."Foreman Hartley testified that he "told Art Hayes that he [House] wasrunning around the department where he had no business to be, and causingdiscontent among the employees."Hartley also testified that he observed Houseengaged in this conduct"two or three times a day,"however, he could not fixthe time of the occurrences except that his observation of House was made during"the last two months he[House]worked there."His recollection of the timeof his complaints to Hayes was also different from that of his fellow foreman,whereas Hayes placed the first complaint,regarding House's conduct, by Hartleyas 6 months prior to the discharge, followed by 6 months of observation by him-self and a final complaint by Hartley on May 10, with an intermediate reprimandof House by Hayes, Foreman Hartley testified that his complaints were madeto Hayes twice during the last 2 months of House's employment.Fleming H. Shannon,called by the Respondent,testified that House inspectedhis work;that House came to his machine about three times a week;that hecame in the regular course of his work "on business only" ; that on one occasionwhich Shannon fixed as"the first part of May, 1951,"House told him that theRespondent was not paying proper rates and further told Shannon he couldalways get a better job elsewhere ; that on a date he could not remember hethereafter told Foreman Hartley of the above-related conversation ; that he againspoke to Hartley abort the incident on the day House was discharged and thatthese were the only times he spoke to Hartley about the matter before Housewas discharged.In this testimony Shannon squarely contradicts Hayes who testified (a) thatHartley had told him of Shannon's report on House's statements regarding theRespondent's rates and the existence of better job opportunities elsewhere, about6 monthsbefore House was discharged, and further (b) that Shannon confirmedthe report to him on the same day. Shannon did not testify to any conversationswith Hayes. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenry Abramoska,called by the Respondent,testified that House came to hismachine in the regular course of his work.He described House's duties in con-nection with his own work as follows :When I would set up a job, I would have to get an okay from ClaytonHouse.He would take three sets.He would go, and while he was goingand making the cut on the pipe, putting them in the die head, and so forth,I waited until I got an okay.On direct examination Abramoska also testified as follows :Q.What, in the last six or eight months to a year previous to his dis-charge, was your experience with reference to getting from him the reporton his cuts?A. Very slow.Q. Now, you remember, Mr. Abramoska, about the time he was dis-charged?A. Yes, I do.Q. Now, you say it was very slow.What do youmeanby "very slow"?A.Well, I can best describe it this way. I would have to wait an hourand a half or longer to get an okay on a setup, which the man that hasreplaced him does it within 10, and I never have waited over 15 minutes,for the same thing.Abramoska testified that "maybe two or three times" when he was given a rushjob he had told Foreman Hartley, "Well I will do all I can, but I will be heldup at the bench."He testified that neither he nor Hartley said any more withreference to his meaning when this statement was made.Abramoska also testified on direct :Q.While Mr. House was working there, and within the last six monthsof that time, what was your observation with reference to his working ornot working?A.Well, he showed very little interest, was my observation, that heshowed very little interest in the job that he was to perform.Mr. Ness :Objection.Trial Examiner Plost : Well, of course, that's a conclusion. I think youhad better tell us what you actually saw.Mr. Vandemark : I was going to ask him what he meant by that.Trial Examiner Plost:I know you were.A.Well, I will tell you how, then, as near as I can.When the finishedwork-when I was done with the day's work, it was to go into the stockroom,and be was told-now, I am only saying it because I overheard it,that he was told to keep all finished stock moving into the stock room, notto let it accumulate.And previously, before he was discharged, it took two men one Saturdayafternoon to move the stock that should have been in the stock room, thathad accumulated on the floor, which should have been taken care of everyday, the way I understood it.Q. Is your production now about the same as it was at the time Mr.House was there?A. No, my production is much better now.Q. Is it greater?A. Much greater.Q. And from your observation, in the Chaser Department, is the produc-tion the same or greater?A. Greater. THE RIDGE TOOL COMPANY537Q. And is the material that is delivered to House for inspection keptcleared away now, as against when he was working there?A. No accumulation, only one day's accumulation.On cross-examination Abramoska admitted that he had no knowledge of what"chasers" House was required to inspect; testified that House "had been slow"over a period of 5 years ; admitted that if he had waited for House to make acut test for 1Y2 hours or for any length of time whatever the time consumedwould be recorded on his work card which he "rang in" when he turned the testpiece over to House and "rang out"again when he resumed work. The cardswere not produced.With respect to visiting by House, Abramoska testified on cross-examinationas follows :Q. (By Mr. Ness) I believe you stated that House came over to yourmachine every day to check chasers ; is that right?A. Yes.How many times a day did he come over?Once, sometimes two times, sometimes three times.And how long would he stay at your machine?Well, he would visit with me-I am asking you how long he would stay at your machine.Long enough to pick up three sets of chasers.How long would that be?Not very long.Would it be more than five minutes?Not any more than that.And that would happen perhaps several times a day, did your say?Not over two or three times a day.Concluding Findings as to the Discharge of Clayton L. HouseHouse freely testified that he discussed rates and working conditions withvarious employees; denied that he engaged in unnecessary visiting; deniedthat he was told by Hayes not to talk to employees and ordered to stay out ofthe chaser department ; and denied that he had ever been reprimanded by Hayesor other foremen during his 5 years of employment with the Respondent.House impressed the undersigned favorably and as a witness worthy ofcredence while Shannon, Abramoska, Hartley, and Hayes did not.The testimony of Shannon and Abramoska reveals that House came into the"chaser" department only on legitimate business and stayed no longer than nec-essary.Abramoska's attempt to create a different impression after once sotestifying was typical of his entire testimony.His attempt to show that Housewas slow in his work was rendered ridiculous by Abramoska's own testimonyon cross-examination.His many attempts to put House in a bad light by un-supported conclusions, not responsive to questions, convinces the undersignedthat Abramoska tailored his testimony to fit his purpose and used whatevercloth came to hand.The sharp conflict in the testimony of Shannon and Hayes with respect tothe time House allegedly sought to discredit the Respondent's rates, as well asthe fixing of the incident by Hartley as being within 2 months ofHouse'sdischarge,Hayes 6 months before the incident, and Shannon in May, servesonly to convince the undersigned that something quite different than a merecoincidental lapse of memory by 3 men is involved.On the entire record, considered as a whole,as well as his observation of thewitnesses,the undersigned finds that Clayton L. House while in the employ of 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent did not visit or annoy other employees at their machines, enterdepartments where he had no right to be and from which he was ordered toabsent himself,and further that he was not slow in performing his work therebycausing loss to the Respondent.The Respondent avers in its answer that House was unable to perform thework assigned to him necessitating his transfer to other work.The Respondentso contendedat thehearing, and so argues in its brief.The evidence is clear that during his first year of employment with the Re-spondent,House was transferred to inspection and remained on the same in-spection job until his discharge.House began with the Respondent in September1946.He was discharged May 14, 1951.The undersigned finds that the transfer made 4 years prior to House's dis-charge did not enter into his discharge as a cause therefor.The undersigned infers that House was discharged by Hayes at the instigationof Hartley and that Hartley requested the discharge on or about May 10, 1951.The undersigned further finds that the reasons advanced by the Respondentfor the discharge of House are a mere pretext therefor and not the real reasonsexcept that the fact House discussed wage rates and working conditions withfellow employees did enter into his discharge as a cause thereof,but in no eventwere the Respondent's real reasons for his discharge disclosed to him by theRespondent,pleaded,offered at the hearing,or averred in the Respondent'sbrief.5.Walter PlasWalter Plas was employed by the Respondent as a machine repairman inJuly 1943 and held the same job until his discharge on May 23, 1951.A space was set aside in the production department, which, though not aseparate room, served as Plas' workshop.He had his workbench in this spaceand brought machines there for repair.However,if a machine could be repairedwithout being moved to Plas'"shop"be made the repairs on the spot.Plas was responsible for the conditioning of some 80 various machines.Hetestified he had no regular helper but was given casual help for heavy lifting andlike work.One other repairman was also steadily employed in the productiondepartment.Plas testified that"about a week"before his discharge Foreman WilliamShultz came to "this little place they had assigned to me" and began a con-versation.Plas testified :Shultz came up to me at the machine that I was working on,and he says,"They are trying hard to get a union in here."He says, "We don't want aunion in here.Mr. Ingwer doesn'twant a union in here.We want to keepit out,and do everything we can to keep the union out of here."The work you are doing takes you all over the shop and around the dif-ferent machines, and I want you to keep your eyes and your ears open, andanybody that you find whois infavor of theunion,who is talking about theunion,let me know,and I don't care who he is, or how good he is, I will firehim out of here."Then I told him,I says, "I don'twant any part of it.I wouldn't be astool pigeon for anybody."I said,"I seen some good men fired out of here,I thought they done goodwork.I don't want any part of it." I says, "If I am a stool pigeon, whenyou get done with me you will throw me out,and if I am not a stool pigeon youwill probably kick me out pretty soon. So I want to stay out of it."Q.What did he say in reply?A. He said that I should think over what he said.And he walked away. THE RIDGE TOOL COMPANY539According to Plas, Foreman Emory Hershey next approached him. Plas tes-tified :About 20 minutes after that, Hershey came up to me.He says, "Youknow, this union is getting pretty hot around here, it is better than what wethink it is."He says, "We want you to keep your eyes open and see ifyou can find out some of these guys that is in sympathy with the union."And he says, "Here is another thing, when you meet a fellow down thestreet, take him in and buy him a few shots, a few shots of whiskey, be-cause a lot of times if you get a few shots down them they will start spillingtheir guts, and otherwise you might not know. And we will make it worthwhile for you."And I told him I didn't want any part of that, I wouldn't be to stool pigeon.Q.What did he say?A. He said, "I wouldn't call that being a stool pigeon."And he walkedaway.Shultz then returned and told Plas, "You know that little conversation wehad a little while ago? . . , Just forget all about it."Foreman Shultz deniedthe entire above incident as far as he was stated to have been involved therein.Foreman Hershey denied that he had asked Plas to spy, and testified that aton a date he could not fix Plas came to him, told him a union meeting was to beheld, and asked Hershey if he would object to Plas attending it. According toHershey he answered Plas' question as to whether he objected to Plas attendingthe meeting, "absolutely not, that is your privilege."According to Hershey,Plas then indulged in violent antiunion remarks and stated he would not workin the plant if the Union was successful.The undersigned credits Plas, and accepts his version of the incident asaccurate.'The testimony of Foreman Hershey to the effect that Plasasked permissionto attend a union meeting and his further violent antiunion statements were notdenied, but inasmuch as Hershey could not fix the time thereof, the testimony ofForeman Hershey may well relate to an incident which has no connection in timewith the incident related by Plas.The undersigned finds that Hershey's abovetestimony does not contradict that of Plas.Plas further testified that on May 23, 1951, he was discharged by ForemanShultz.Plas testified :... And about ten minutes after three he came up to me and he says,"I have to let you go, I have got to fire you."And I said, "What is the matter, Bill?""Well," he says, "you are not doing enough work."He says, "Pack yourtools, put them in a box, and I will have your check ready for you at 3: 30."With respect to remarks by Shultz at the time of his discharge,Plas furthertestified :He said I was loafing too much, yes.Q. Prior to that time had Shultz,Hershey, or any other supervisor eversaid that you had been loafing?A. Neversaid a word so long as I worked there about my loafing,or aboutme not doing my work right there.Q. Are you certain of that?A. I am just as certain about that as I am sitting on this witness stand.'An analysis of the testimony of the twoforemen,includingthe above-related incident,will be made later herein. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDThe next night Plas called at Hershey's home and asked Hersheywhy he hadbeen discharged.According to Plas, the foreman told him :He says, "I don't know why they fired you."He said, "I wasjust as muchsurprised as you was."He said, "I never knew it untilfiveminutes beforeShultz fired you, he come over and told me he was going to fire you. I said,`What is the matter, Bill?'He said, 'I am going to fire him.'I said to Bill,I said, `I think you are making a mistake, because he is a good man, and heworks on the machines and keeps them running, and we haven't got a manas good as he is to put in his place.'He says, `Well, I am going to fire himanyway."Hershey testified that Plas called at his home, he fixed the time as in theafternoon of the day following the discharge, he testified that Plas asked thereason, and that Hershey then told him, "We told you you got fired because youwasn't doing the work."The undersigned credits Plas, and considers that Plas' account of the conver-sation represents the accurate version thereof.'Foreman William Shultz testified that he had known Plas sincePlas was firstemployed by the Respondent in 1943. Shultz testified that he discharged PlasMay 23, 1951, because Plas "wouldn't work."He detailed the reasons for hisdischarging Plas as follows :Well, Shorty at the noon hour, why, he would lay down on his benchand go to sleep, and, well, he wouldn't just wake up, I would have to go outthere and wake him up, to get him to go to work.And, he would take a milling machine-Shorty was a repair man-and wewould give him a machine to work on, and he would make that last just aslong as he could, to keep from doing anything else but milling machines,but he was supposed to repair anything we had to do.And then if I would go to him and ask him, "Shorty, can't you speed it up?We need the machine real bad." Then it would make it worse, he wouldhold it up longer.And then if I would put another man with him, give him a helper, why,he would tell the helper what to do, and stand there and look at him, hewouldn't do nothing himself.And the helpers came to me and squawked, they didn't want to work withhim.They said if they had to do all the work they might as well do italone.In addition to the above-listed offenses, Shultz testified that "a month before"his discharge Plas refused to repair a grinder, and that on the day of hisdischargehe again refused to repair a grinder.According to Shultz "he went over, hedidn'tdo nothing, he just stayed there." Shultz further testified :I didn't want to let Shorty go, he worked for me a long time, but, I don'tknow, he got worse all the time. I don't know whether he thought I couldn'tget along without him, or what was the matter with him, I don't know.Heseemed to be insulted when you told him to do something.Following his general indictment Shultz then testified in detail with respectto each cause for Plas' discharge.With respect to Plas sleeping during his working time, Shlutz testified thatPlant Superintendent 0. E. Swanson saw Plas "sitting on a box asleep by awashingmachine" ; that Swanson reported this to Shultz who "went over and6 An analysis of Foreman Hershey's testimony will appear later in this report. THE RIDGETOOL COMPANY541caught him." Shultz testified that he told Plas at the time, "Shorty we can'thave stuff like that." Shultz fixed this incidentas occurring"maybe a yearbefore"Plas was discharged.Superintendent O. E. Swanson testified that on one occasion :As I was walking down through the plant-I happened to glance overgoing to the washing machine and I seen Walter Plas sitting on a boxagainst a pillar apparently asleep.So I went around to Shultz'office andtold him that Plas was sitting over there by the washing machine sleeping.On cross-examination Swanson pointed out that he had testifiedPlas wasapparentlyasleep; that he merely glanced at him as he passed, within "a matterof seconds."Swanson also testified he also told Foreman Hershey of the incidentat the time.He fixed the occurrence as"three or four weeks before he [Plan]was discharged."Hershey testifying to the same incident, changed the individual who observedPlas asleep and likewise changed the time.He was asked to testify regardingan incident which occurred "shortly before Mr. Plas was discharged."Hersheytestified :Well, it is like I said before, I didn't keep dates on any of that stuff, butMr. Shannonseen him sitting at the washing machine, sitting asleep on abox, and told me about that, and he wanted to know if that was theway Irun the department.Q.Did you go back and see what he was doing?A. Yes. Plas, I couldn't say, when I went back, he had waked up, Icouldn't say he was sleeping when I seen him.Shannon, who testifiedafterHershey and before Swanson,' was not asked totestify with respect to Plas.The undersigned is mindful of the contradictions in the testimony withrespect to the incident of Plas' sleeping on a box in the aisle,Shultz fixing thetime as "maybe a year before"Plas was discharged.Hershey who followedShultz, giving the source of his information as Shannon, who wasnot in hisdepartment, but was a machine operator who apparently could leave his work,inform on another employee, and at thesametime taunt a foreman with thequestion if "that was the way" he ran his department, was asked to testifyregarding "an incident which occurredshortly beforePlas was discharged."Shannon made no mention of this incident at all, while Superintendent Swan-son was careful to point out that he only testified that Plas wasapparentlyasleep,that he merely glanced at him in passing, "a matter of seconds," and testifiedfurther that he notified both Shultz and Hershey, while Hershey did not testifythat Swanson spoke to him regarding the incident. Plas denied that he everslept on the job.From the entire record, including the conflicting testimony, and his observationof the witnesses the undersigned does not credit the testimony of ForemenShultz and Hershey and Superintendent Swanson with respect to their testi-mony that Swanson observed Plas apparently asleep and so notified Shultz andHershey and does not credit the testimony of Hershey or Shultz withrespectto the same incident.On direct examination Schultz further testified that "two or three months"before Plas was discharged "he laid down on his bench and would go to sleep,and justwouldn't wake up in time to go to work," and that he woke Plas "acouple of times."7 The witnesses were separated. 542DECISIONS OF NATIONALLABOR RELATIONS BOARDOn cross-examination Shultz elaborated on this testimony ;testifiedhefound Plas asleep on his bench "at noon hour, right after the whistle blowed" ;that he "caught" him asleep "five times during the last month he worked" forthe Respondent ; that he "caught" Plas asleep and reprimanded him "a coupleof days, a couple of weeks" before his discharge; that during the last year ofPlas' employment he found Plas asleep eight times ; that prior to that he foundhim asleep "only the time that Mr. Shannon seen him over at the washingmachine" and then repeated his testimony with respect toSuperintendent Swan-sonobserving Plas asleep with the exception that the discoverywas now at-tributed toShannon.'Foreman Hershey, called by the Respondent in corroboration of Shultz,testified :... He (Plas) sat on the workbench there, or he wouldsleep during hisnoon hour, and after the whistle blew he would maybe lay there anotherfive minutes or so. If you wentoverto tell him to do something, he wouldcross his legs on his work bench and roll a cigarette before he could getgoing.He could fix no definite time that he observed Plas asleep except that "ithappened several different times."However, in answer to questions put by theundersigned, Hershey testified :That is he was laying there, I couldn't swear whether he was usually-hewasn't on his feet, when the whistle blew.On cross-examination Hershey testified that Plas slept on his bench duringthe noon period "after the whistle blew."Hershey on cross-examination evadedansw' ringwhether or not he ever actually found Plas sleeping ; finally admitted"I can only recall ofoncethat I know of" that Plas was asleep ; that thisoccurred "three months before he was let go;that hedid notwakePlas at thetime because"I thought, well he is resting.[Emphasis supplied.]Harry Hutton, who now has the job filled by Plas before his discharge, testi-fied:Well, I would see him eat his dinner a half hour before noon, and I wouldsee him lay on the bench and sleep, and wouldn't go to work until half anhour after the whistle.Hutton testified that prior to Plas' discharge, Hutton worked ata machinewhich was "70 or 75 feet" from Plas' workbench; that he workedwith hisbackto Plasbut that he observed Plas sleeping, eating early, and beginning late,"pretty near every day."He testified :That is right.You see, when you run a machine, you turn around to pickup a piece to put on your machine,naturally you aren't going to just lookdown, you are going to look around.Hutton further testified that another machine stood between his machineand Plas' bench.On cross-examination he varied his testimony and stated that still a thirdmachine "a lot closer" to Plas which commanded a clearer view stood betweenthe machine he operated and Plas' and further testified that during the first2 months of his employment with the Respondent he operated this latter machine"straight"and during the last month of Plas' employment,"pretty near all the1The undersigned finds support for his finding with respect to this incident in thisself-contradictory testimony. THE RIDGE TOOL COMPANY543time."Hutton also testified that he was in the Respondent's employ for only3 months prior to Plas'discharge.William Wilson,employed by the Respondent as an expediter,testified thathe saw Plas in the plant many times each day during the time their employmentcoincided;that he saw Plas asleep on his bench after the starting whistle blewat 12: 30 p. in. ; that Plas would sleep until 1 or 1: 30 p. in.; and that during 1951he saw Foreman Hershey wake Plas from his sleep during working time "twoor three, three or four times."Hershey, as hereinbefore found, testified that he never woke Plas, that the onetime he was definite Plas was sleeping he did not disturb him because of thethought "well he is resting."James Conry, a machine operator, testified that "about twice," a "month ortwo" before Plas was discharged he saw him sleeping on his bench after the12: 30 starting whistle had blown ; that the observed this for 5 or 10 minutesafter which he "wouldn't pay any more attention. I would go on to work."Conry testified he worked 80 feet from Plas, there was a milling machine be-tween the machine he operated(which was a grinder),and Plas' bench, however,Conry testified "I can easily look right over the top of a milling machine."Conry testified :Q. (By Mr. Ness.) You say for about 10 seconds you didn't have to lookat the grinder?A. Sometimes it takes about 10 seconds while your piece is grinding, youhave to pull it slowly through the wheel, just like I could begrinding hereand I could be looking at you (indicating).Q. And during those seconds you can look around?A. I could take a glance and look around.Q. And that's when you noticed Plas?A. Yes.In addition to the Respondent's contention that Plas was discharged for sleep-ing, Shultz testified that other causes for the discharge were (a) that Plaswould make his work on a milling machine "last as long as he could" ; would notwork on other machines and would hold up work, (b) that helpers refused towork with Plas, and (c) that on two occasions he refused to finish repair workon a grinder which work had been started by another repairman.With respect to the contention that Plas took too much time on milling ma-chine work and refused to work on other machines : Shultz testified that the Re-spondent, at the time, employed 2 machine repairmen, Plas and Chester Gard-ner ; that the plant operated 50 milling machines ; that Plas alone serviced authe milling machines as Gardner was incompetent to do so, not understandingthe machine ; that Plas also serviced other machines than milling machines ;that "milling machines need it [repairs] most" ; that "we have one of them outpretty near all the time...sometimes we will have a couple of them out" ;that each milling machine needs repair work "every three months."From Shultz' figures, which were obtained on cross-examination, it is quiteapparent that at least 17 milling machines were in need of repair monthly.Ignoring his testimonythat "one of them was out pretty near all the time" andrelying entirely on the mathematics of Foreman Shultz, the undersigned mustconclude that Plas' repair work on milling machines was practically a full-timejob and that inasmuch as he did some other work his time was fully occupied.Shultz admitted that he did not understand the operation of a milling ma-chine and did not know how much time was required to make the needed re-pairs,however, he testified that although Plas did "quality" work "he was too 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDslow at it."Nothing was offered to substantiate this conclusion.Shultz fur-thertestified that "two or three times" during Plas' last month of employmenthe reprimandedhim forslowness,and during the last year, 12 or 15 times.Shultz clearlysought to create the impression that Plas was incompetentbecause atone time factory repairmen had been called to service certain mill-ing machines,however, Schultz admitted that the machines in question had beenboughtas "Government Surplus" ; had "been laying around" out of use for sev-eralyears when bought ; and that the factory men were called in at the timethe machines were first installed.Shultz testified :Q.When you asked him to do repair work on a machine, did he everrefuse?A. No, he just didn't refuse, but he just didn't go and do it, see?Well,when he got ready, he would go and start looking at it, see?He also admitted that "Shorty knowed enough to do the job."With respect to others refusing to work with Plas, Shultz testified that 6 or 8monthsbefore Plas was discharged the other repairman, Chester Gardner, toldhim that he did not want to work with Plas, and had made similar complaints atother times ; that he detailed men from production to help Plas, but on cross-examination could not name any helpers furnished Plas, testified that a manrepairing a milling machine does not need a helper, that Plas seldom required ahelper, and that Plas and Gardner were not required to work together.Hisfinal testimony was that the only help given Plas was merely to help lift some-thing, hold a piece of pipe in place, or to move a machine.Shultz testified he made no decision to discharge Plas until the day he didso and further testified :Q. (By Mr. Vandemark) Now why, Mr. Shultz, did you continue to keephim?A.Well, Shorty worked for us a long time, and I didn't want to lay himoff.I thought if I talked to him he would straighten out, but he didn't, hegot worse instead of better.As has been found herein Plas denied Shultz' testimony with respect to theactual occurrences detailed by Shultz and the fact that he was reprimanded byShultz because of his alleged derelictions.On the entire record the undersigned credits Plas and does not credit Shultz.Foreman Hershey testified with respect to Plas' loafing :Well, a lot of times if you had a milling machine torn down, and youknew he could probably get it done the same day and you asked him for it,you would wait another day for it. I had a lot of trouble that way withhim.And I told him once out there to put a big grinder we had in theback together.He said he didn't take it down, let him put it together.He testified he saw Plas sit idle before a machine "for hours" ; that he wouldask Plas when the machine would be ready and Plas would reply "tomorrow ornext day."On cross-examination with respect to Plas' statements that machines wouldbe ready later, which according to Hershey occurred "quite frequently" and on"several different occasions," he testified :Q. Did he state why?A. He said he had to let itrun in,break in, wanted to be sure everythingwas all right. THE RIDGE TOOL COMPANY545Q.Did you question it?A.Well, I told him that we needed the machine.Hershey testified that he spoke to Plas with respect to his slowwork one-halfdozen or a dozen times during the year prior to his discharge.Hershey was very evasive as to time and actual occurrences, volunteeringanswers not responsive to questions put to him on cross-examination, for instanceon being asked to fix a "period of time" his testimony was :Q. Over what period of time?A.Well, like I said before, the longer he worked the worse he got.Q.How long ago did that take place, was it a year, or a month?A.Well, like I said before, I wasn't over that department,Mr. Schultz wasgeneralforeman then.Hershey further testified : "Well there was times when you would tell him todo something, he would say 'What the hell,' he would say `Let Gardner do it."'Hershey also testified :Mr. Gardner himself has told me lots of times, "why, I just can't work withhim.If we are working on something where it is about ready to be puttogether,or assembled,he will say,if you need something from the tool crib,to go up and get it, and when you come back, he would have it together."And guys couldn't learn anything from him in that way.However, Hershey admitted that Plas had no regular helper assigned to him,testified that "a couple of years" before Plas was discharged Gardner was as-signed to work with hint but that this arrangement lasted "probably a week,that's all."Hershey testified that he signed Plas' discharge papers, and that he dischargedPlas "because he refused to do work that he was-that was assigned to him."According to Hershey,Plas had been told to complete the repair of a grinder, andrefused to do so ; that he and Shultz then went to Plas' bench and discharged him.The following amazing account of the immediate discharge then appears inHershey's testimony :Q. You went out where?A. In the Repair Department where his work bench was.Q.What was he doing then?A.He was starting to work on a big grinder that I told him to puttogether just a while before and he didn't want to work on it, he finally didget started on it.Q.What did you say to him at that time?A. Mr. Schultz done the talking when he discharged him.Q. Did you hear what he said to him?A. I did.Q.What did he say to him?A. He told him thathe was going to leave him go because he wasn'tputting his work out, wasn't doing what he was told.Hershey was contradictory, evasive, patently attempting to adhere to apredetermined story, and sought to color his testimony by means of volunteeredstatements.Upon the entire record, the evidence considered as a whole, and his observationof the witness the undersigned does not credit Hershey.At such points wherethe testimony of Plas presents a different version or account of an event appearIng inboth witnesses' testimony the undersigned credits Plas as against Hershey. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarry Hutton, who now holds Plas' former job and whose testimony withrespect to Plas' sleeping on working time is hereinbefore set out, apparentlycalled to confirm the Respondent's contention as to Plas' slowness testified thaton one occasion his machine "broke down at 10 o'clock and it was 1 o'clock orafter before he got to fixing the machine."Hutton then testified thatthejobsettercalled Plas, who looked at the machine and said "Well I won't get on ituntil 1 o'clock, or after dinner" ; that at 1: 30 Plas came to repair the machine,and finished at 2; that the difficulty was caused by a loose screw bearing and thatit generally required one-half hour to repair a loose screw bearing.The undersigned fails to understand how the above testimony shows that Plaswas aslow worker.Chester Gardner, previously referred to herein, testified that he told ForemanShultz he would rather work alone than work with Plas, but could not fix thetime he made this statement to the foreman. Gardner testified that when heworked together with Plas "he didn't give me much cooperation" and that Plasgot in his way at such times so that Gardner "would have to walk around him."He could not recall how many times he worked together with Plas and testified"it may have been (once) and it may have been several times" ; that he did nowork on milling machines because he "didn't know anything about the hydraulic,"but testified that he worked with Plas at repairing milling machines and thatat such times Plas did the work.Gardner further testified that he saw Plas "sitting around" lots of times butthat :Well, I couldn't exactly say when or where because it was several differenttimes and several different places.He stubbornly evaded making any answer to questionsas to dates,months, sea-sonsof the year or any other time fixing methods intended to makehis testimonydefinite, the closest approach to any definite time in Gardner's testimony was thefollowing :Trial Examiner Plost: We want to knowwhen it didhappen,not when itcould happen.Do you have any way of fixing any time at all?The Witness : There was times when it was four o'clockin theevening.Trial Examiner Plost.: In what month?The Witness : I coundn't swear to that.Most any month.Trial Examiner Plost : All right.Russell Paddock, a milling machine operator, testified:From the time about January 1951 all through the following six or sevenmonths. I was located in my work near where his repair shopwas, andduring the hours that I had to work on schedule, when most of us all hadto work, there was time, leisure time for him to sit down during workinghours.I saw that.Paddock testified that Plas would sit on a box in his work space "doing nothing"and that between January 1 and June he observed this 40 different times.Paddock testified that his machine was 35 feet from Plas ; that he workedwith his back to Plas but could and did observe him because :In working on the machine you have to pick up raw material and replacefinished material, and you have to turn around and pick it up and face backto your machine.Yours eyes aren't always on the floor or on the material.If you follow your eyes around the floor or around the room, you can seewhat goes on. THE RIDGE TOOL COMPANY547Trial Examiner Plost:As I understand it now, your testimony wasthat when you were actually operating the machines your back was toPlas or to his work shop?The Witness:That's right.Paddock testified that every 20 seconds during a 10-hour working day hewould turn around to get a piece of material from a container to feed into hismachine and at those times he made his observation of Plas sitting on the box.He further testified that between his machine and Plas' work space there were2 gear shapers each"six or seven feet"high and "four or five feet"wide; that hedid not have a direct view of Plas' space as he was "on a diagonal"from Plas withthe machines between them;that there were generally machines to be repairedstanding in Plas' work space ; that a stationary gear shaper 30 feet from himblocked his view of Plas' bench and the box on which he sat.Paddock testified that Plas made"a slow takeoff"when beginning work:Q. (By Mr. Vandemark) What do you mean by a slow takeoff?A. In a piecework department when the whistle blows, the men jump totheir work.They have to.And here is a case where he didn't have to.He,perhaps, would sit up and become aware of the fact that the whistle hadblown, and finally start out in some direction to some work of some kind. Itwas not a hurried affair like most of us had to do in the piecework department.John Dorko, employed by the Respondent as a job setter in the milling machinedepartment,testified that"during the last two or three months" of Plas' employ-ment, and also over a 5-year period observed by him, "there were times" thathe would go to Plas'bench during the noon hour in order to report a breakdownon a machine and ask Plas to repair it; that thereafter Plas would not arriveto inspect the breakdown for "15, 20 minutes,a half hour"later because Plas"took his time," in that :Well, the whistle didn't bother him,the starting whistle.Q.What do you mean by that?A.Well, everybody gets up when the whistle blew for starting time.Q. Did he?A.When he got ready.On cross-examination Dorko could not recall the number of times he calledPlas during noon hours ; testified "I don't know exactly the months or anything"but immediately changed this to "eight or ten times" within the last 3months ofPlas' employment.Dorko further testified on cross-examination thathe did notremainat Pias' bench after telling him of the breakdowns but immediately wentback to the broken machine, and also admitted that he had no knowledge of howPlas spent the time between Dorko's notifications and Plas' arrival at thebreakdown.Clearly Dorko was not in a position to note exactly in what manner Plas "tookhis time" after Dorko called him, or "when he got ready to get up" after thewhistle blew.Dorko further testified in response to questions leading in character but notobjected to by the General Counsel :Q. And during the daytime, during the working hours, did you observewhether or not he was working all the time, or was he not working all thetime?A. Well, that was out of my department, out further. You pass by, andyou can see him sitting there.Whether he did work-whether he had anywork to do or not, he would take a rest whenever he felt like it. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the number of times he observed Plas allegedlyloafing he couldfix no figurebut finally testified "Oh, say 10."On cross-examination Dorko was asked forhowlongPlas would sit "doingnothing" at the times he was so observed by Dorko. To this Dorko replied"I didn't keep no time on it," and further testified that the time involved mighthave been, "Oh, 20 seconds, I would just walk by and come back again, and hewould be in the same place."Dorko also testified :Q. Yousaidyou observed him sitting around during working hours.Howmanytimes did you observe that in 1951?A.We keep no record of it.Q.How many times in 1950?A. There are no records.Q. Or in 1949?A. No sir.Donald Cameron,employed as a millingmachine operator, testified that from"just a casualobservance" of Plas by himself, "Well, he (Plas) seemed to havea lot of timeon hishands."This conclusion of the witness was promptly bol-stered by the following testimony :Q. (By Mr. Vandemark) What did you mean by saying he had a lot oftime on his hands?A.Well, there was work to be done, I would see him sitting around a lotof times when the work should have been done.Q. And do you know that there was work that should have been done?A. Yes.Q. And how do you know that fact?A. Because I know they had machines down.Cameron further testified he observed Plas sitting on a box "in his department"and "doing nothing," and that "there is generally a machine over there."On cross-examinationCameron testified that over a period of 5 years (which hechanged to 11/2 years and then back to 5), he observed that Plas would "sitaround for an hour or two" doing nothing and that during this time he so ob-served Plas "about 40 or 50 times."Cameron testified that he made his observations of Plas while he (Cameron)was working at his machine ; that thismachine was60 feet away from Plas'working place ; that the machine was "diagonally away" from Plas ; that 2machines stood between Plas and himself, the closest being 15 or 20 feetaway ; that these machines were 5 feet high ; that he saw Plas by looking overthe top of themachines;that his work was such that he could look up fromhis machine and observe Plas for "a minute at a time" betweenoperations;that Plas is about 5 feet and 5 inches tall and Cameron about 5 feet, 11 inches tall ;and that Plas sat on a box in his work space back of a machine standing therefor repair.Cameron testified that Plas was "not efficient" and was "not interested inhis work."He explained that Plas was not inefficient for that although he "knewhis work all right," that he could repair the machines, but that "he didn't."Cameron testified :TrialExaminerPlost : You are sure about that now?The Witness : He didn't do them as quick as he could, because ithas beenproved since then that the machines can be taken apart and put backtogether and got in working condition a whole lot quicker than they everwere before. THE RIDGETOOL COMPANY549Trial ExaminerPlost : You mean thatnow it is being done by someonewho does it quicker than he did?The Witness : Wherebefore a machine would be down three or four-days,now it's operating the same day.James Conry, whose testimony with respect to Plas' alleged sleeping hasbeenrecountedherein,testified that he observed "quite often" thatPlas saton his bench and "couldn'thavebeen doinganything" for the "onlymovementwould be smoking a cigarette" ; that Plas would sit on the benchmotionless "upto a couple of hours" ; that he made his observations of Plas while working athis machine,which was 80 feet from Plas and stood witha milling machinebetween it and Plas directly in the line of vision but that he could "easily lookright over the top" of this machine.Conry also testified that he saw Plas sit "for an hour" on a stool "by theforeman's bench" ; that the foreman's bench was "50 feet to my right" ; thatduring such times the foreman, whom he identified as Shultz, was not present.Conry testified : "I didn'tmake a habit of watching him, but I couldsee fromwhere I was working."CredibilityThe major portion of the Respondent's case was devoted to the presentationof testimony intended to discredit Plas.The 2 foremen under whom he worked sought to present the picture of anemployee who during 8 years of steady and very responsible employment loafedon the job, slept during working hours, was slow and incompetent, growingsteadily "worse" until "the last" ; the final act in a long list of derelictions beinga direct refusal to repair a machine, this act being the immediate cause for hisdischarge.The testimony of the two foremen, who led off the testimony with respect tothe contentions of the Respondent as to Plas, was patently self-contradictory andmutually contradictory.A great deal of their testimony broke down under cross-examination.The undersigned has hereinbefore made specific findings as tomuch of this testimony, and has credited the testimony of the employee (Plas)where in conflict with that of the two foremen (Shultz and Hershey).Both foremen testified that the direct cause of Plas' discharge was his refusalto finish the repair of a machine.According to Shultz, "he (Plas) went over, he didn't do nothing, he stayedthere."Hershey, who testified without the auditory benefit of Shultz' testimony,testified that Shultz and be both went to Plas' "shop" to discharge him, andthat at the time they made the discharge Plas was at work on the machine inquestion.As to the employees who were called, not to corroborate the testimony of Shultzand Hershey, for although offering testimony which added vivid color to thepicture of Plas as painted by the Respondent,allof these employees testified theydid not disclose the incidents they observed, with reference to Plas' conduct, toany of the Respondent's supervisors prior to Plas' discharge.The Respondent claims no knowledge of Plas' alleged bad conduct by reasonof the alleged knowledge of such conduct by the employees called to testifythereto.Such conduct therefore, could not have entered into Plas' discharge asa cause thereof.The testimony of employees Hutton, Gardner, Paddock, Dorko, Cameron,Wilson, and Conry, referred to herein, is in the opinion of the undersigned soself-contradictory and obviously so far-fetched as to be wholly incredible.250983-vol. 102-53-36 550DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersigned is mindful that every witness in testifying to his own interestwill color his story to serve that interest, and that a witness whohas no personalinterest in a proceeding will become a partisan of the party who calls him andwill also color his testimony in the interest of the cause he has so adopted.Such action by witnesses is perhaps the natural and inevitable result of the sub-conscious workings of the human intellect.Every trier-of-fact mustmake dueallowance for the phenomenon.The fact that a witness will color his testimony in an attempt to put his bestfoot forward in the interest of "his case," does not, to the undersigned, meanthat the witness is essentially untruthful, or that his testimony is not credible.However, when the point is passed, at which the witness is merely putting thebest foot forward, when there is evident distortion of fact, and an attempt tomislead becomes apparent, then, of course, not the subconscious but the consciousintellect is at work and the testimony of the witness must be viewed in a differentlight.The undersigned is asked to credit on the "casual observations" of men, madewhile they were at work at machines, from which they could only look up a few,seconds at a time, and then looking "diagonally" over the tops of machines,approximately as tall as they were, to a point some 800 feet away, see into aspace, in which machines were standing waiting repair, and there observe thata man was seated on a box, motionless, or asleep, or observe him perhaps asleepon a bench. The undersigned is asked to believe that an observer who was atthe time working with his back to the man on the box saw a fellow employeesitting or sleeping for "hours" at a time, and observed also that a foremanwoke the sleeper "many" times (although the foreman admitted he never sowoke the alleged sleeper) ; that the sleeper would "take his time" in getting up,although the witness so testifying admitted he was not present when the sleeperever so arose "to start off"; that an employee passing a point, within a fewseconds of time could tell that an employee was asleep for long periods of time.The undersigned is asked to find that conclusions based on no factual founda-tion other than "they were common knowledge" ° constitute probative evidence;to believe that if an employee called to repair a machine does not arrive at themachine immediately, regardless of any other work he may be doing, he is"slow" and "loafing"; that the element of time, always vague, is not necessaryif the picture is made sharp and clear by testimony volunteered and not re-sponsive ; and to accept as true all the above observations regarding Plas' glaringfaults because made by individuals who "did not make a habit" of observing him,including such observation that Plas was able to sit on a stool by his foreman'sdesk for hours at a time "doing nothing" apparently without the knowledge ofthe foreman.The undersigned does not believe that any reasonable man can accept suchtestimony as true.The undersigned is persuaded that something other than ordinary coloringof testimony motivated the testimony of Foremen Shultz and Hershey and em-ployees Hutton, Gardner, Paddock, Dorko, Cameron, Wilson, and Conry, andtherefore does not credit their testimony with respect to Plas.The undersigned is of the opinion that the attorney for the Respondent wasgreatly surprised by some of the answers given to his questions to the Re-6Hutton, Dorko, and Cameron testified that the conduct attributed to Plas was "commonknowledge."In fairness to the record the undersigned points out that Gardner also sotestified but on motion of the General Counsel the undersigned struck the question andanswer, however, as to the others, the question was asked by the Respondent, there wasno objection by the General Counsel. THE RIDGETOOL COMPANY551spondent'switnesses.At one point,where it became painfullyapparent thatthe witness(who was not one of those named above)was floundering in anattempt to change his testimony he was told by the Respondent's attorney,rather sharply, that he was not expected to testify"if you are not sure."Theundersigned also is mindful that the Respondent in a carefully prepared briefdoes not advert to much of the testimony the witnesses apparently designed tofurther their"adopted"cause.On all the testimony considered as a whole,and from his observation of thewitnesses while testifying,the undersigned finds that the record does not sup-port the contention that Plas was either lazy or incompetent,that he wastedtime paid for by his employer,or that he slept during working hours.The undersigned does not credit testimony contrary to the above finding andtherefore finds that Walter Plas was not discharged by the Respondent onMay 23, 1951,for the reasons advanced by the Respondent and finds that suchreasons were a mere pretext on the part of the Respondent,and further findsthat Plas was discharged for reasons not disclosed by the Respondent.B. Interference,restraint,and coercionEdward Evanish testified that either in late December 1950 or early January1951,Foreman Hershey proposed that Evanish spy on the Union.Evanishtestified :He called me aside,and he says,"Eddie, there seems to be quite a bit oftalk and movement going around here about union.I understand there isquite a few of the fellows that are commenting about it,that the union istrying to get in here.You seem to have been here quite a good while, how about keeping youreyes and ears open,and if you hear anything unusual, or hear any of thesefellows talking about the union,letme know, because I would just be in-terested in it.Because,after all,if we got a union here,the old man has been pretty goodto us, if we got a union here we would probably lose our Christmas bonus,which you know darn well we sure need, and some of the other benefits thathave been given to us.Q.What did you say, if anything?A. I didn't give any reply.Hershey denied that he had such a conversation with Evanish.Theundersigned,on all the evidence in the record considered as a wholecredits Evanish, whom he considers to be an honest and forthright witness.C.The reason advanced by the General Counsel for the discriminatory dischargesThe undersigned has found that the reasons advanced by the Respondent forthe discharge of Myers, Sweet, Highman,House, and Plas are not real but merepretexts.It is therefore necessary to examine the reasons advanced by the GeneralCounsel.In effect the General Counsel contends the above-named employees were dis-charged because of (a) their activities on behalf of the Union and their member-ship therein, (b) their other protected concerted activities, and (c) theRespondent's belief that these employees were members of and active in behalfof the Union.As to the first contention. It is clear that none of the dischargees were mem-bers of the Union or active in its behalf. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the second contention.The recorddisclosesthat Highman not onlytalked to others regarding pay rates but he actively attemptedto organize agroup of employees in an effort to obtaina change inthe Saturday working hours.Such activity with respect toworking conditionsis protected by the Act.Foreman Hartleytestified that one of the reasons for Highman's dischargewas his attemptto organizea group of employees in order to protest Saturdaywork.The undersigned finds that insofar as Highman's above-related concerted andprotected activityregardingSaturday work entered into his discharge, High-man's discharge wasper seillegal.Other aspects of his discharge will be dis-cussed later.Likewise it is clear that House discussed wage rates and working conditions,with fellow employees,and arguedthat better jobs were available in other plants.Hayes testified that the above-found conduct by House was one of the causesof his discharge.The undersigned finds that whenHouse discussedwages, working conditions,and employment opportunities, he was engaged in concerted activity, protectedby the Act.Therefore insofar as this activity on his part entered into his dis-charge as a cause therefor, the discharge was in violation of the Act.As to the remaining reason for the discharges, as advanced by the GeneralCounsel, namely the Respondent's belief that the dischargees were members ofand active in behalf of the Union.The Respondent's hostility toward the unionorganization of its employees is quite apparent from the record.It hasbeen foundthat on March 16 and April 12, 1951, the Respondent dis-tributed certain letters to its employees, arguing against the Union.The state-ments contained in the letters as herein referred to standing isolated and alonecontain no illegal threats or inducements to sway the employees' thinking regard-ing self-organization,however, they cannot and should not be viewed in a vacuum.Although the undersigned is constrained from viewing the letters together withall the other conduct of the Respondent in a pattern of unfair labor practices,he believes and finds that the letters do show antipathy toward the unionizingefforts of its employees by the Respondent.Plant Superintendent Swanson's statements to Organizer Carr disparagingthe Union and threatening to "deal" with the AFL if the CIO succeeded in or-ganizing the Respondent's employees, although made in a barroom and not in anofficial meeting, is such conduct which not only shows hostility but which hasbeen held to be coercive in that it would naturally be passed on to the employeesand serveas a meansof illegal coercion.Hartley admitted that he had sources of information among the employeeswhereby he was kept informed as to various happenings.Certain employees, asfound herein testified they reported to Hartley that employees were engagingin activities other than plain work.It has been admitted that Hartley received information from these admittedinformers with respect to Myers, Highman, and House. These three have beenfound to have spoken to the informing employees with respect to rates, wages,working conditions, andthe claims made by the Unionin its handbills.They-spoke in derogation of wage rates and working conditions. They expressed alack of hostility toward the claims made by the Union.Sweet testified that she spoke favorably about unions to one of the employeeswho admitted being a source of employee activity information for Hartley_The undersigned believes it reasonable to infer that Sweet's prounion remarkswere carried to Hartley. THE RIDGE TOOL COMPANY553It has been found that following the discharge of Myers and Sweet the Uniondistributed a handbill in which it referred to the discharge of "Mr. M. & Mrs. S."Howard Myers, a brother of Kenneth Myers and also an employee of the Re-spondent at the time, testified credibly that he was on very friendly terms withHartley, that on the day the handbill above referred to was distributed, Hartleyafter first calling Howard Myers' attention to the handbill remarked that he"guessed he got the right two."Myers also testified credibly that during thesame conversation Hartley remarked that he knew Mrs. Sweet "had hired in"to bring in the Union.Hartley denied this conversation occurred.The undersigned credits HowardMyers.The undersigned has found that on the day of Highman's discharge Hartleytold him that "he couldn't afford to jeopardize the whole department becauseof three or four fellows " The two men had been arguing Highman's allegedunion membership or sympathies.Unions are often born because employees seek a change in wage rates andworking conditions.Unions are often combatted for the same reason.The Respondent admits that Myers, Sweet, Highman, and House all com-plained of the Respondent's policies, were not satisfied with the wage rates orworking conditions, that all of them "talked too much" about these matters toother employees, and in some instances actively sought to bring about changes,and moreover concedes that such action entered into the discharges as a causethereof.The undersigned believes it logical to infer that because the 4 employeesopenly made statements as reported to the Respondent, it formed the opinionthat the 4 were active in behalf of the Union, basing its belief on the character ofthe statements made.The Respondent was of course mistaken in its belief that Myers, Sweet, High-man, and House were union adherents, active in its behalf.However, this isof no moment if the Respondent acted on its mistaken belief.The undersignedfinds that the record amply supports the contention of the General Counsel thatthe Respondent believed the dischargees above named to be unionmembers andfurther finds that their discharge was intended to discourage membership in andactivity on behalf of the Union in violation of the Act.As to the discharge of Walter Plas. The Respondent brought its heaviestguns to bear in an effort to lay a devastating barrage against Plas, but the longcannonade produced little save noise.The undersigned has found that Hershey and Shultz sought to induce Plas toact as a spy and informant and that Plasrefused.In a plant admittedly seeking to control its employees by means ofa patternof employee informants such a refusal marked Plas as unduly independent.The record otherwise discloses Plas to be an independent individual. FromPlas' refusal to spy on the Union's meetings the undersigned infers that ForemenShultz and Hershey formed the opinion that he was a firm union adherent, whichin fact he was not.Union membership could, in the mind of a supervisor, be synonymous withindependencein anemployee.The undersigned is convinced and finds that Plas was discharged by reasonof the Respondent's mistaken belief that he was a member of the Union andfor no other reason.The undersigned thereforefindssuch dischargewas ille-gally motivated and in violation of the Act. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDConcluding FindingsThe undersignedfinds that by Plant Superintendent Swanson's statements toOrganizerCarr to the effect that the Union would not succeed but that if it didthe Respondent"could make a deal with the AFL,"ForemanHartley's state-ment to Howard Myers after the "Mr. M. & Mrs.S." handbill was issued by theUnion to the effect that Hartley had discharged the "right two," both thesestatementsbeing calculated to reach the rank-and-file employees and thereforebe coercive as to their union organization efforts ; by Foreman Hershey's re-questto employee Edward Evanish that Evanish visit the Union's meetings andreport on them to him, and by Foremen Schulz' and Hershey's requests of em-ployees Plas to spy on unionmeetings,both requests constituting attemptedespionage of the employee's union affairsby the Respondent, the Respondenthas interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.The undersignedfurther finds that by the discharge of Kenneth Myers,Virginia Sweet, Allen E. Highman, Clayton L. House, and Walter Plas becauseof its mistakenbelief that they were members of the Union, and further by itsdischarge of Allen E.Highman andClaytonL.House because they also dis-cussed the Respondent's wageratesand working conditions with other em-ployees and the discharge of Highman for the further reason that he attemptedto organize fellow employees in an effort to effect a change in the Respondent'sworking conditions, the Respondent has discriminated in regard to their hireand tenureof employment, thereby discouraging membership in a labor organi-zation, andhas interfered with, restrained, and coerced its employees in theexercise ofrights guaranteed in Section 7 of the Act.None of theabove-namedemployees has been reinstated or offered reinstatement by the Respondent.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commercein the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices,itwill be recommended that the Respondent cease and desist therefromand take certain affirmative action which the undersigned finds necessary toeffectuate the policiesof the Act.Having found that the Respondent has discriminated in regard to the hireand tenure of employment of Kenneth Myers, Virginia Sweet,Allen E.Highman,Clayton L. House, and Walter Plas and has refused to reinstate them,itwill berecommended that the Respondent offer to them immediate and full reinstate-ment to their former or substantially equivalent positions,30without prejudiceto their seniority or other rights and privileges and make them whole for anyloss of pay they may have suffered by reason of such discrimination by paymentto each of them of a sum of money equal to that each of them would have earnedas wages from the date of the discriminatory discharge to the date of the10 The Chase National Bank of the City of NewYork(San Juan,Puerto Rico,Branch),65 NLRB 827. THE RIDGE TOOL COMPANY555Respondent's offer of reinstatement,less their net earnings"during suchperiod."In view of the Respondent's discriminatory discharges made as found herein,and its other acts of interference,restraint,and coercion,there is danger thatthe commission of unfair labor practices generally is to he anticipated in thefuture from the Respondent's unlawful conduct in the past. The undersignedwill therefore recommend that the Respondent not only cease and desist fromthe unfair labor practices found, but also cease and desist from in any mannerinterfering with, restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act "The Respondent shall make available to the Board upon request payroll andother records to facilitate the checking of the amount of back pay due.CONCLUSIONS OF LAw1.The Ridge Tool Company, Elyria, Ohio,is engaged in commerce within themeaning ofSection 2 (6) and (7) of the Act.2. International Union, United Automobile, Aircraft & AgriculturalImplementWorkers of America, CIO, is a labor organization within the meaningof Section2 (5) of the Act.3.By interfering with, restraining, and coercing its employees with respectto their supposed union and concerted activities, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.By discriminating in regard to the hire and tenure of the employment ofKenneth Myers, Virginia Sweet, Allen E. Highman, Clayton L. House, andWalter Plas, the Respondenthas engaged in and is engaging in unfair laborpractices within the meaningof Section8 (a) (3) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]u CrossettLumberCompany,&NLRB 440,492-498." Loss of pay shall be determined by deductingfrom a sum equal tothat which theemployeewould normally have earnedfor eachquarter or portion thereof,his net earnings,if any, in other employment during thatperiod.Earningsin one particularquarter shallhave no effect upon the back-pay liability for any otherquarter.The quarterlyperiodsdescribed hereinshall begin with the firstday of January,April, July, and October. Itis recommendedfurther that Respondentmake availableto the Boarduponrequest payrolland otherrecords, in order to facilitatethe checking of the amount of back pay due.(F.W.WoolworthCompany,90 NLRB 280.)12May DepartmentStores,326 U. S. 376Appendix ANOTICETO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIO, or anyother labororganization,to bargaincollectivelythrough representatives of 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrain fromany or all such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Kenneth MyersClayton L. HouseVirginia SweetWalter PlasAllen E. HighmanAll our employees are free to become or remain members of the above-named union or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.THE RIDGETOOL COMPANY,EmployerBy --------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.CHANCE VOUGHT AIRCRAFT DIVISION, UNITED AIRCRAFT CORPORATIONandINTERNATIONAL UNION, UNITED PLANTGUARD WORKERS OFAMERICA AND rrs AMALGAMATED PLANT GUARD LOCAL No. 257,U. P. G. W. A., PETITIONER.Case No. 16-RC-1208. January 23,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Edwin Youngblood,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer' is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.'The name of the Employer appears in the caption as amended at the hearing.102 NLRB No. 54.